Exhibit 10.19
 
 
ASSIGNMENT, ASSUMPTION, AMENDMENT AND RESTATEMENT OF
LOAN AGREEMENT
PROVIDING FOR A
US$85,000,000
SUBORDINATED SECURED CREDIT FACILITY
BY AND AMONG
BOURBON CAPITAL U.S.A., INC.,
as Assignor,
RIGDON MARINE CORPORATION,
as Borrower,
the Banks and Financial Institutions
identified on Schedule 1,
as Lenders,
AND
DVB BANK NV,
as Facility Agent and Security Trustee,
 
 
as of July 1, 2008

 



--------------------------------------------------------------------------------



 



CONTENTS

                              PAGE  
 
                1.   DEFINITIONS     2  
 
  1.1   Specific Definitions     2  
 
  1.2   Computation of Time Periods; Other Definitional Provisions     12  
 
  1.3   Accounting Terms     13  
 
  1.4   Certain Matters Regarding Materiality     13  
 
  1.5   Forms of Documents     13  
 
  1.6   General Conditions     13  
 
                1A   ASSIGNMENT AND ASSUMPTION     13  
 
  1A.1   Assignment     13  
 
  1A.2   Assumption     13  
 
  1A.3   Payment     14  
 
  1A.4   Assignor Warranty     14  
 
  1A.5   Other Actions     14  
 
  1A.6   Release of Assignor     15  
 
  1A.7   Evidence of Authority     15  
 
                2.   REPRESENTATIONS AND WARRANTIES     15  
 
  2.1   Representations and Warranties     15  
 
                3.   THE ADVANCES     19  
 
  3.1   Availability     20  
 
  3.4   Effect of Drawdown Notice     20  
 
  3.5   Notation of Advances     20  
 
                4.   CONDITIONS     20  
 
  4.1   Conditions Precedent to the Effectiveness of this Agreement     20  
 
  4.2   Further Conditions Precedent     22  
 
  4.3   Breakfunding Costs     23  
 
  4.4   Satisfaction after Drawdown     24  
 
                5.   REPAYMENT AND PREPAYMENT     24  
 
  5.1   Repayment     24  
 
  5.2   Voluntary Prepayment; No Re-borrowing     24  
 
  5.3   Mandatory Prepayment; Sale or Loss of Vessel     24  

 



--------------------------------------------------------------------------------



 



                              PAGE  
 
                6.   INTEREST AND RATE     24  
 
  6.1   Applicable Rate     24  
 
  6.2   Default Rate     25  
 
  6.3   Interest Periods     25  
 
                7.   PAYMENTS     25  
 
  7.1   Place of Payments, No Set Off     25  
 
  7.2   Tax Credits     26  
 
  7.3   Sharing of Setoffs     26  
 
  7.4   Computations; Banking Days     26  
 
                8.   EVENTS OF DEFAULT     27  
 
  8.1   Events of Default     27  
 
  8.2   Indemnification     29  
 
  8.3   Application of Moneys     29  
 
                9.   COVENANTS     30  
 
  9.1   Affirmative Covenants     30  
 
  9.2   Negative Covenants     33  
 
  9.3   [Intentionally Omitted.]     34  
 
  9.4   Asset Maintenance     34  
 
                10.   ASSIGNMENT     34  
 
                11.   ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC     35  
 
  11.1   Illegality     35  
 
  11.2   Increased Costs     35  
 
  11.3   Replacement of Lender or Participant     36  
 
  11.4   Nonavailability of Funds     37  
 
  11.5   Lender’s Certificate Conclusive     37  
 
  11.6   Compensation for Losses     37  
 
                12.   CURRENCY INDEMNITY     37  
 
  12.1   Currency Conversion     37  
 
  12.2   Change in Exchange Rate     37  
 
  12.3   Additional Debt Due     38  
 
  12.4   Rate of Exchange     38  
 
                13.   FEES AND EXPENSES     38  
 
  13.1   Fees     38  

 



--------------------------------------------------------------------------------



 



                              PAGE  
 
               
 
  13.2   Expenses     38  
 
                14.   APPLICABLE LAW, JURISDICTION AND WAIVER     38  
 
  14.1   Applicable Law     38  
 
  14.2   Jurisdiction     38  
 
  14.3   WAIVER OF JURY TRIAL     39  
 
                15.   THE AGENTS     39  
 
  15.1   Appointment of Agents     39  
 
  15.2   Security Trustee as Trustee     39  
 
  15.3   Distribution of Payments     39  
 
  15.4   Holder of Interest in Note     40  
 
  15.5   No Duty to Examine, Etc     40  
 
  15.6   Agents as Lenders     40  
 
  15.7   Acts of the Agents     40  
 
  15.8   Certain Amendments     41  
 
  15.9   Assumption re Event of Default     41  
 
  15.10   Limitations of Liability     41  
 
  15.11   Indemnification of the Agents     42  
 
  15.12   Consultation with Counsel     42  
 
  15.13   Resignation     42  
 
  15.14   Representations of Lenders     42  
 
  15.15   Notification of Event of Default     43  
 
  15.16   No Agency or Trusteeship if DVB only Lender     43  
 
                16.   NOTICES AND DEMANDS     43  
 
  16.1   Notices     43  
 
                17.   MISCELLANEOUS     44  
 
  17.1   Time of Essence     44  
 
  17.2   Unenforceable, etc., Provisions — Effect     44  
 
  17.3   References     44  
 
  17.4   Further Assurances     44  
 
  17.5   [Intentionally Omitted.]     44  
 
  17.6   Entire Agreement; Amendments     44  
 
  17.7   Indemnification     44  
 
  17.8   Headings     45  

 



--------------------------------------------------------------------------------



 



                              PAGE  
 
               
 
  17.9   Customer Identification     45  

SCHEDULE

     
1
  The Lenders and the Initial Commitments
2
  The Vessels
3
  Disclosure
4
  Approved Ship Brokers
5
  General Conditions

EXHIBITS

     
A
  Form of Note
B1
  Form of Mortgage Assignment
B2
  Form of Mortgage Amendment
C
  Form of Guaranty
D
  Form of Assignment and Assumption Agreement
E
  Form of Drawdown Notice
F
  Form of Interest Notice
G
  Form of Subordination Agreement

 



--------------------------------------------------------------------------------



 



ASSIGNMENT, ASSUMPTION, AMENDMENT AND RESTATEMENT OF
LOAN AGREEMENT
THIS ASSIGNMENT, ASSUMPTION, AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT (this
“Agreement”) is made as of the 1st day of July, 2008, by and among (1) BOURBON
CAPITAL U.S.A., INC., a corporation organized under the laws of the State of
Delaware (the “Assignor”), (2) RIGDON MARINE CORPORATION, a corporation
incorporated under the laws of the State of Delaware (the “Borrower”), (3) the
banks and financial institutions listed on Schedule 1, as lenders (together with
any bank or financial institution which becomes a Lender pursuant to Article 10,
the “Lenders”), and (4) DVB BANK NV (“DVB”), as facility agent for the Lenders
(in such capacity, the “Facility Agent”) and security trustee for the Lenders (
in such capacity, the “Security Trustee” and together with the Lenders and the
Facility Agent, collectively, the “Creditors”).
WITNESSETH THAT:
               WHEREAS, pursuant to that certain Loan Agreement dated
December 28, 2005 (the “Original Loan Agreement”) by and between the Assignor
and the Borrower, the Assignor provided the Borrower with a loan facility in an
aggregate principal amount of up to Ninety Million Dollars (the “Existing
Facility”), to (i) partially finance the delivery installments and Acquisition
Costs of various vessels constructed and delivered or currently under
construction and to be delivered to the Borrower pursuant to the Building
Contract and (ii) re-finance certain then existing indebtedness with respect to
certain vessels owned by the Borrower;
               WHEREAS, pursuant to the Original Loan Agreement the Borrower
delivered to the Assignor: (i) the Original Notes (as herein defined); (ii) the
Original Mortgage (as herein defined); and (iii) the original UCC Financing
Statements;
               WHERAS, pursuant to the request of the Assignor and the Borrower,
the Lenders are willing, subject to the terms and conditions hereof, to assume
the rights and obligations of the Assignor under, in and to the Original Loan
Agreement;
               WHEREAS, the Facility Agent and the Security Trustee have agreed
to serve in such capacities under the terms of this Agreement;
               WHEREAS, in connection with the assumption by the Lenders of the
Assignor’s rights and obligations under the Original Loan Agreement, the
Borrower and the Creditors desire to amend and restate the provisions of the
Original Loan Agreement in accordance with the terms and conditions set forth
herein;
               WHEREAS, as security for the performance by the Borrower of its
obligations hereunder, the Borrower has agreed to grant to the Creditors and to
procure the provision to the Creditors of the collateral as referred to herein;
               WHEREAS, the Borrower acknowledges and agrees that (i) this
Agreement represents, among other things, an amendment, restatement, renewal,
extension, consolidation and modification of the Loan (as such term is defined
in the Original Loan Agreement) made under the Original Loan Agreement and
certain of the documents that were executed as security for the Loan and the
Borrower’s obligations in connection therewith (including, without limitation,
the Original Mortgage, the “Original Security Documents”); (ii) the parties
hereto intend that this Agreement and the Security Documents (as such term is
hereinafter defined) shall secure, without interruption or

 



--------------------------------------------------------------------------------



 



impairment of any kind, all existing indebtedness of the Borrower under the
Original Loan Agreement and the Original Security Documents as so assigned,
assumed, amended, restated, restructured, renewed, extended, consolidated and
modified hereunder and by the Security Documents executed and delivered in
connection herewith; (iii) all liens evidenced by the Original Loan Agreement
and the Original Security Documents, to the extent assigned, assumed, amended,
restated, restructured, renewed, extended, consolidated and modified hereunder,
are hereby ratified, confirmed and continued; and (iv) this Agreement and the
Security Documents are intended to restructure, restate, renew, extend,
consolidate, amend and modify the Original Loan Agreement and the Original
Security Documents; and
               WHEREAS, the parties hereto intend that (i) the provisions of the
Original Loan Agreement and the Original Security Documents, to the extent
assigned, assumed, restructured, restated, renewed, extended, consolidated,
amended and modified hereby, are hereby superseded and replaced by the
provisions hereof and the Security Documents; and (ii) the Note (as hereinafter
defined) amends, renews, extends, modifies, replaces, is substituted for and
supersedes in its entirety, but does not extinguish the existing indebtedness
arising under, the Original Notes, nor does this transaction constitute a
novation of the Original Loan Agreement and the Original Security Documents;
               NOW, THEREFORE, in consideration of the premises set forth above,
the covenants and agreements hereinafter set forth, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as set forth below:
     1. DEFINITIONS
          1.1 Specific Definitions. In this Agreement the words and expressions
specified below shall, except where the context otherwise requires, have the
meanings attributed to them below:

     
“Acceptable Accounting Firm”
  means UHY Mann Frankfort Stein & Lipp of 12 Greenway Plaza, Suite 1202,
Houston, Texas, or such other recognized international accounting firm as shall
be approved by the Agent, such approval not to be unreasonably withheld;
 
   
“Acquisition Cost”
  means the total purchase price payable to or for the account of the Borrower
to acquire a Vessel, as reflected, on (i) the invoices of Builder under the
Building Contract(s) with Builder governing the construction of the Vessel,
(ii) invoices from third party suppliers whose materials have been incorporated
into the Vessel and (iii) calculation of accrued and unpaid interest during the
construction period of the Vessel;
 
   
“Advance(s)”
  means any amount advanced to the Borrower with respect to the Facility or (as
the context may require) the aggregate amount of all such Advances for the time
being outstanding;
 
   
“Affiliate”
  means with respect to any Person, any other Person

2



--------------------------------------------------------------------------------



 



     
 
  directly or indirectly controlled by or under common control with such Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) as applied
to any Person means the possession directly or indirectly of the power to direct
or cause the direction of the management and policies of that Person whether
through ownership of voting securities or by contract or otherwise;
 
   
“Agents”
  means each of the Facility Agent and the Security Trustee;
 
   
“Agreement”
  means this agreement, as the same shall be amended, modified or supplemented
from time to time;
 
   
“Amendment Request Letter”
  means that certain letter request dated June 17, 2008 with respect to certain
amendments to this Agreement and the Senior Credit Agreement given by the
Borrower and the Guarantor and as consented to by the Senior Creditors;
 
   
“Applicable Margin”
  means 2.0% per annum;
 
   
“Applicable Rate”
  means any rate of interest applicable to the Facility from time to time
pursuant to Section 6.1;
 
   
“Assigned Commitment”
  shall have the meaning ascribed thereto in Section 1A.1;
 
   
“Assigned Payment”
  means, with respect to any Lender, that amount set forth opposite such
Lender’s name under the column entitled “Assigned Payment” in Schedule 1 to this
Agreement;
 
   
“Assigned Percentage”
  means, with respect to any Lender, that percentage amount set forth opposite
such Lender’s name under the column entitled “Assigned Percentage” in Schedule 1
to this Agreement;
 
   
“Assignment and Assumption
  means any Assignment and Assumption Agreement executed
 
   
Agreement(s)”
  pursuant to Section 10 substantially in the form set out in Exhibit D;
 
   
“Assignor”
  shall have the meaning ascribed thereto in the preamble to this Agreement;
 
   
“Assignor’s Outstanding Amount”
  shall have the meaning ascribed thereto in Section 1A.1;
 
   
“Banking Day(s)”
  means day(s) on which banks are open for the transaction of business in
London, England, New York, New York, and Rotterdam, The Netherlands;

3



--------------------------------------------------------------------------------



 



     
 
   
“Borrower”
  shall have the meaning ascribed thereto in the preamble;
 
   
“Builder”
  means Bollinger Shipyards Lockport, L.L.C.;
 
   
“Building Contract(s) ”
  means that certain Vessel Construction Contract for the Construction of Ten
(10) 1,575 D.W.T. platform supply vessels (Hull Nos. 521, 522, 523, 524, 525,
526, 527, 528, 529, and 530) dated November 9, 2005 between Builder and RMLLC as
the same will be from time to time assigned to the Borrower upon the delivery of
each GPA 654 Vessel thereunder;
 
   
“Capital Lease”
  means any lease of property which in accordance with GAAP would be capitalized
on the lessee’s balance sheet;
 
   
“Change of Control”
  means (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 25% of the
total voting power of the Borrower, or (b) the Board of Directors of the
Borrower ceases to consist of a majority of the directors existing on the date
hereof or directors nominated by GLF Management or any other Subsidiary of
Guarantor who is the shareholder of the Borrower;
 
   
“Classification Society”
  means a member of the International Association of Classification Societies
with whom the Vessels are entered and who conducted periodic physical surveys
and/or inspections of the Vessels;
 
   
“Code”
  means the Internal Revenue Code of 1986, as amended, and any successor statute
and regulation promulgated thereunder;
 
   
“Collateral”
  means all property or other assets, real or personal, tangible or intangible,
whether now owned or hereafter acquired in which any Agent or any Lender has
been granted a security interest pursuant to a Security Document;
 
   
“Commitment(s)”
  means in relation to a Lender, the portion of the Facility set out opposite
its name in Schedule 1 or, as the case may be, in any relevant Assignment and
Assumption Agreement, as such amount shall be reduced from time to time pursuant
to Section 5;
 
   
“Default Rate”
  shall have the meaning ascribed thereto in Section 6.2;

4



--------------------------------------------------------------------------------



 



     
 
   
“DOC”
  means a document of compliance issued to an Operator in accordance with rule
13 of the ISM Code;
 
   
“Dollars” and the sign “$”
  means the legal currency, at any relevant time hereunder, of the United States
of America and, in relation to all payments hereunder, in same day funds settled
through the New York Clearing House Interbank Payments System (or such other
Dollar funds as may be determined by the Facility Agent to be customary for the
settlement in New York City of banking transactions of the type herein
involved);
 
   
“Drawdown Date(s)”
  means the dates, each being a Banking Day, upon which the Borrower has
requested that an Advance be made available to the Borrower, and such Advance is
made, as provided in Section 3;
 
   
“Drawdown Notice”
  shall have the meaning ascribed thereto in Section 3.3;
 
   
“DVB”
  shall have the meaning ascribed thereto in the Preamble;
 
   
“Environmental Affiliate(s)”
  means any person or entity, the liability of which for Environmental Claims
the Borrower may have assumed by contract or operation of law;
 
   
“Environmental Approval(s)”
  shall have the meaning ascribed thereto in Section 2.1(n);
 
   
“Environmental Claim(s)”
  shall have the meaning ascribed thereto in Section 2.1(n);
 
   
“Environmental Law(s)”
  shall have the meaning ascribed thereto in Section 2.1(n);
 
   
“ERISA”
  means the Employment Retirement Income Security Act of 1974, as amended;
 
   
“ERISA Affiliate”
  means a trade or business (whether or not incorporated) which is under common
control with the Borrower within the meaning of Sections 414(b), (c), (m) or
(o) of the Code;
 
   
“Event(s) of Default”
  means any of the events set out in Section 8.1;
 
   
“Exchange Act”
  shall mean the Securities and Exchange Act of 1934, as amended;
 
   
“Facility”
  means the credit facility to be made available by the Lenders to the Borrower
hereunder, in two tranches, pursuant to Section 3 in the maximum aggregate
principal amount equal to Eighty Five Million Dollars ($85,000,000);

5



--------------------------------------------------------------------------------



 



     
 
   
“Facility Agent”
  shall have the meaning attributed thereto in the preamble;
 
   
“Fair Market Value”
  means, in respect of any vessel, a charter-free appraisal on an “as is”,
“willing seller, willing buyer” basis of such vessel from a ship broker listed
in Schedule 4 or such other independent ship broker approved by the Majority
Lenders, no such appraisal to be dated more than thirty (30) days prior to the
date on which such appraisal is required pursuant to this Agreement;
 
   
“Final Payment Date”
  means June 30, 2010;
 
   
“Funded Debt”
  means all the liabilities for borrowed money, obligations in respect of any
Capital Lease, and any guarantee of the foregoing, but shall exclude (i) such
obligations and guarantees if owed or guaranteed by a Subsidiary to the Borrower
or another Subsidiary or by the Borrower to a Subsidiary, (ii) any common stock
of the Borrower or a Subsidiary and (iii) the debt evidenced by this Agreement;
 
   
“GAAP”
  shall have the meaning ascribed thereto in Section 1.3;
 
   
“General Conditions”
  means the General Banking conditions of DVB in the form attached hereto as
Schedule 5;
 
   
“GLF Management”
  means GulfMark Management, Inc., a Delaware corporation;
 
   
“GPA 654 Vessels”
  means those Vessels listed on Schedule 2 under the heading GPA 654 Vessels;
 
   
“Guarantor”
  means GulfMark Offshore, Inc., a Delaware corporation;
 
   
“Guaranty”
  means the guaranty to be executed by the Guarantor in respect of the
obligations of the Borrower under and in connection with this Agreement and the
Note in favor of the Security Trustee pursuant to Section 3.1(b), substantially
in the form of Exhibit C;
 
   
“Indemnitee”
  shall have the meaning ascribed thereto in Section 17.7;
 
   
“Interest Notice”
  means a notice from the Borrower to the Facility Agent specifying the duration
of any relevant Interest Period, each substantially in the form of Exhibit F;
 
   
“Interest Payment Date”
  means each date on which accrued interest on the Facility shall be payable
pursuant to Section 6.4;

6



--------------------------------------------------------------------------------



 



     
 
   
“Interest Period(s)”
  means period(s) of one, three, six or twelve months as selected by the
Borrower; provided, however, that the Interest Period for any portion of the
Facility which is subject to an Interest Rate Agreement shall be one month;
 
   
“Interest Rate Agreements”
  means any interest rate protection agreement, interest rate future agreement,
interest rate option agreement, interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement or
other similar agreement or arrangement entered into between the Borrower, and
the Facility Agent, which is designed to protect the Borrower against
fluctuations in interest rates applicable under this Agreement, to or under
which the Borrower is a party or a beneficiary on the date of this Agreement or
becomes a party or a beneficiary hereafter; provided, however, that there shall
be no more than three Interest Rate Agreements in connection with this Facility;
 
   
“ISPS Code”
  means the International Ship and Port Facility Security Code adopted by the
International Maritime Organization (as the same may be amended from time to
time);
 
   
“ISSC”
  means a valid and current International Ship Security Certificate issued under
the ISPS Code;
 
   
“ISM Code”
  means the International Safety Management Code for the Safe Operating of Ships
and for Pollution Prevention constituted pursuant to Resolution A.741(18) of the
International Maritime Organization and incorporated into the Safety of Life at
Sea Convention and includes any amendments or extensions thereto and any
regulation issued pursuant thereto;
 
   
“Jones Act Eligible”
  means a vessel which is documented under the laws of the United States with a
coastwise endorsement and is qualified for trade between U.S. ports (i.e.
coastwise trade) under the Merchant Marine Act of 1920, as amended (and codified
as amended at 46 U.S.C. App. § 883), which is also known as the Jones Act;
 
   
“Lender(s)”
  shall have the meaning ascribed thereto in the preamble;
 
   
“LIBOR”
  means the rate for deposits of Dollars for a period equivalent to the relevant
Interest Period at or about 11:00 a.m. (London time) on the second London
Banking Day before the first day of such period as displayed on Telerate page
3750 (British Bankers’ Association Interest

7



--------------------------------------------------------------------------------



 



     
 
  Settlement Rates) (or such other page as may replace such page 3750 on such
system or on any other system of the information vendor for the time being
designated by the British Bankers’ Association to calculate the BBA Interest
Settlement Rate (as defined in the British Bankers’ Association’s Recommended
Terms and Conditions (“BBAIRS” terms) dated August 1985)), provided that if on
such date no such rate is so displayed for the relevant Interest Period, LIBOR
for such period shall be the arithmetic mean (rounded upward if necessary to
four decimal places) of the rate offered by DVB for deposits of Dollars in an
amount approximately equal to the amount in relation to which LIBOR is to be
determined for a period equivalent to the relevant Interest Period to prime
banks in the London Interbank Market at or about 11:00 a.m. (London time) on the
second Banking Day before the first day of such period;
 
   
“Lien”
  means, as to any entity, any mortgage, lien, pledge, adverse claim, charge,
security interest or other encumbrance in or on, or interest or title of any
vendor, lessor, lender or other secured party to or of the entity under
conditional sale or other title retention agreement or Capital Lease with
respect to, any property or asset of the entity;
 
   
“Liquidation Market Value”
  means the net amount of the Fair Market Value of the Vessel(s) less the amount
to discharge all the obligations owed for the related Vessel(s) to the Senior
Creditors under the Senior Credit Agreement;
 
   
“Majority Lenders”
  at any time means Lenders holding an aggregate of more than 50% of the
Advances then outstanding;
 
   
“Material Adverse Effect”
  shall mean a material adverse effect on (i) the ability of the Borrower to
repay the Advances or perform any of its obligations hereunder or under the
Note, (ii) the ability of the Borrower to perform its obligations under any
Security Documents or (iii) the business, property, assets, liabilities,
operations, condition (financial or otherwise) or prospects of the Borrower
taken as a whole;
 
   
“Materials of Environmental Concern”
  shall have the meaning ascribed thereto in Section 2.1(o);
 
   
“Mortgage”
  means the Original Mortgage as assigned to the Security Trustee by the
Mortgage Assignment and as amended by the Mortgage Amendment, and as same shall
be amended

8



--------------------------------------------------------------------------------



 



     
 
  or supplemented to cover any GPA 654 Vessels;
 
   
“Mortgage Amendment”
  means that certain Amendment No. 1 to the Original Mortgage (as assigned to
the Security Trustee pursuant to the Mortgage Assignment) to be executed by the
Borrower and the Security Trustee which amends the Original Mortgage to account
for changes contemplated by this Agreement substantially in the form set out
Exhibit B2;
 
   
“Mortgage Assignment”
  means that certain Assignment of Mortgage with respect to the Original
Mortgage to be executed by the Assignor, the Borrower and the Security Trustee
which assigns the Assignor’s interest in and to the Original Mortgage to the
Security Trustee substantially in the form set out Exhibit B1;
 
   
“MTSA”
  means the Maritime and Transportation Security Act, 2002, as amended, inter
alia, by Public Law 107-295;
 
   
“Multiemployer Plan”
  means, at any time, a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any ERISA Affiliate is making or accruing an
obligation to make contributions or has within any of the three preceding plan
years made or accrued an obligation to make contributions;
 
   
“Multiple Employer Plan”
  means, at any time, an employee benefit plan, other than a Multiemployer Plan,
subject to Title IV or ERISA, to which the Borrower or any ERISA Affiliate, and
one or more employers other than the Borrower or an ERISA Affiliate, is making
or accruing an obligation to make contributions or, in the event that any such
plan has been terminated, to which the Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan;
 
   
“Note”
  means the promissory note to be executed by the Borrower to the order of the
Facility Agent pursuant to Section 4.1(b), to evidence the Facility
substantially in the form set out Exhibit A;
 
   
“Obligations”
  means all obligations, indebtedness and liabilities of Borrower to the
Creditors, now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, un-liquidated, joint, several or joint
and several, including, without limitation, the obligations, indebtedness, and
liabilities of the Borrower under this Agreement, the Note and the Security
Documents, and all interest accruing thereon and all reasonable attorneys’ fees

9



--------------------------------------------------------------------------------



 



     
 
  and other expenses incurred in the enforcement or collection thereof;
 
   
“Operator”
  means, in respect of any Vessel, the Person who is concerned with the
operation of such Vessel and falls within the definition of “Company” set out in
rule 1.1.2 of the ISM Code;
 
   
“Original Notes”
  means those certain promissory notes executed by the Borrower in favor of the
Assignor in connection with the Original Loan Agreement;
 
   
“Original Mortgage”
  means that certain second preferred United States fleet mortgage on certain of
the Vessels executed by the Borrower in favor of the Assignor in connection with
the Original Loan Agreement;
 
   
“Original Security Document(s)”
  shall have the meaning ascribed thereto in the preamble;
 
   
“PBGC”
  means the Pension Benefit Guaranty Corporation;
 
   
“Person”
  means any individual, sole proprietorship, corporation, partnership (general
or limited), limited liability company, business trust, bank, trust company,
joint venture, association, joint stock company, trust or other unincorporated
organization, whether or not a legal entity, or any government or agency or
political subdivision thereof;
 
   
“Plan”
  means any employee benefit plan (other than a Multiemployer Plan or a Multiple
Employer Plan) covered by Title IV of ERISA;
 
   
“Pre-existing Vessels”
  means each of those Vessels which shall have been purchased by and delivered
to the Borrower prior to the date of this Agreement and listed on Schedule 2
under the heading Pre-existing Vessels;
 
   
“Proceeding”
  shall have the meaning ascribed thereto in Section 8.1(g);
 
   
“Property”
  means any interest in any kind of property or asset, whether real, personal or
mixed, tangible or intangible;
 
   
“RMLLC”
  means Rigdon Marine Holdings, L.L.C., a limited liability company organized
and existing under the laws of the State of Louisiana, which will be dissolved
and its assets assigned to and its liabilities assumed by GLF Management;

10



--------------------------------------------------------------------------------



 



     
 
   
“Security Document(s)”
  means the Guaranty, the Mortgages and any other documents that may be executed
as security for the Facility and the Borrower’s obligations in connection
therewith;
 
   
“Security Party(ies)”
  means the Borrower and the Guarantor, or either of them, as the context may
require;
 
   
“Security Trustee”
  shall have the meaning attributed thereto in the preamble;
 
   
“SMC”
  means the safety management certificate issued in respect of a Vessel in
accordance with rule 13 of the ISM code;
 
   
“Senior Credit Agreement”
  means that certain Senior Secured Credit Facility Agreement dated as of
December 28, 2005 by and among the Borrower, as borrower, the Senior Lenders, as
lenders, the Senior Facility Agent and the Senior Security Trustee, as such
agreement has been or may be amended from time to time;
 
   
“Senior Creditors”
  means, collectively, the Senior Lenders, the Senior Facility Agent and the
Senior Security Trustee;
 
   
“Senior Facility Agent”
  means DVB Bank, N.V. in its capacity as facility agent for the lenders under
the Senior Credit Agreement;
 
   
“Senior Lenders”
  means the banks and financial institutions listed on Schedule 1 to the Senior
Credit Agreement and such other bank or financial institution as becomes a party
to the Senior Credit Agreement;
 
   
“Senior Mortgage”
  means the first preferred United States ship or fleet mortgage(s) on the
Vessels in favor of the Senior Security Trustee as same shall be amended from
time to time;
 
   
“Senior Security Trustee”
  means DVB Bank, N.V. in its capacity as security trustee for the lenders under
the Senior Credit Agreement;
 
   
“Subordination Agreement”
  means the subordination agreement to be entered into by the Facility Agent on
behalf of the Lenders and the Senior Facility Agent pursuant to Section 4.1(h),
substantially in the form of Exhibit G, as amended from time to time by and
among the parties thereto;
 
   
“Subsidiary(ies)”
  means, with respect to any Person, any business entity of which more than 50%
of the outstanding voting stock or other equity interest is owned directly or
indirectly by such Person and/or one or more other Subsidiaries of such Person;

11



--------------------------------------------------------------------------------



 



     
 
   
“Taxes”
  means any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority whatsoever, except for
taxes on or measured by the overall net income of each Lender imposed by its
jurisdiction of incorporation or applicable lending office, the United States of
America, the State or City of New York or any governmental subdivision or taxing
authority of any thereof or by any other taxing authority having jurisdiction
over such Lender (unless such jurisdiction is asserted by reason of the
activities of the Borrower or any Affiliate thereof);
 
   
“Termination Event”
  means (i) a “reportable event,” as defined in Section 403 of ERISA (other than
a “reportable event” not subject to the provision for 30-day notice to the
PBGC), (ii) the withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan during a plan year in which it was a “substantial employer,”
as defined in Section 4001(a)(2) of ERISA, or the incurrence of liability by the
Borrower or any ERISA Affiliate under Section 4064 of ERISA upon the termination
of a Multiple Employer Plan, (iii) the filing of a notice of intent to terminate
a Plan under Section 4041of ERISA or the treatment of a Multiemployer Plan
amendment as a termination under Section 4041A of ERISA, (iv) the institution of
proceedings to terminate a Plan or a Multiemployer Plan, or (v) any other event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan;
 
   
“Total Loss”
  shall have the meaning ascribed thereto in the Mortgages;
 
   
“Tranche A”
  means the tranche to be made available by the Lenders to the Borrower
hereunder in a single advance pursuant to Section 3.1(a) in the maximum
aggregate principal amount of Forty Million Dollars ($40,000,000);
 
   
“Tranche B”
  means the tranche to be made available by the Lenders to the Borrower
hereunder in multiple advances pursuant to Section 3.1(b) in the maximum
aggregate principal amount of Forty Five Million Dollars ($45,000,000);
 
   
“Vessel(s)”
  each of the Vessels listed in Schedule 2, registered or to be registered in
the name of the Borrower as set forth in such Schedule, but excluding any Vessel
for which a mandatory prepayment was made pursuant to section 5.3; and

12



--------------------------------------------------------------------------------



 



     
 
   
“Withdrawal Liability(ies)”
  shall have the meaning given to such term under Part 1 of Subtitle E of Title
IV of ERISA.

          1.2 Computation of Time Periods; Other Definitional Provisions. In
this Agreement, the Note and the Security Documents, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”; words importing either gender include the other gender; references
to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words “including,” “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections), exhibits,
annexes or schedules are to this Agreement, the Note or such Security Document,
as applicable; references to agreements and other contractual instruments
(including this Agreement, the Note and the Security Documents) shall be deemed
to include all subsequent amendments, amendments and restatements, supplements,
extensions, replacements and other modifications to such instruments (without,
however, limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement, the Note or any Security
Document); references to any matter that is “approved” or requires “approval” of
a party shall mean approval given in the sole and absolute discretion of such
party unless otherwise specified.
          1.3 Accounting Terms. Unless otherwise specified herein, all
accounting terms used in this Agreement, the Note and in the Security Documents
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Facility Agent or to the
Lenders under this Agreement shall be prepared, in accordance with generally
accepted accounting principles for the United States (“GAAP”).
          1.4 Certain Matters Regarding Materiality. To the extent that any
representation, warranty, covenant or other undertaking of the Borrower in this
Agreement is qualified by reference to those which are not reasonably expected
to result in a “Material Adverse Effect” or language of similar import, no
inference shall be drawn therefrom that any Agent or Lender has knowledge or
approves of any noncompliance by the Borrower with any governmental rule.
          1.5 Forms of Documents. Except as otherwise expressly provided in this
Agreement, references to documents or certificates “substantially in the form”
of Exhibits to another document shall mean that such documents or certificates
are duly completed in the form of the related Exhibits with substantive changes
subject to the provisions of Section 17.6 of this Agreement, as the case may be,
or the correlative provisions of the Security Documents.
          1.6 General Conditions. Certain matters governing banking
relationships between DVB in its capacities as Agent and Security Trustee and
the Borrower are governed by the General Conditions.
     1A ASSIGNMENT AND ASSUMPTION
          1A.1 Assignment. Prior to the effectiveness of this Agreement, the
Assignor holds 100% of the indebtedness and commitments under the Existing
Facility, of which US$81,244,314.21 is currently outstanding (the “Assignor’s
Outstanding Amount”). The Assignor hereby sells, transfers and assigns 100% of
its interest in the Existing Facility representing US$81,244,314.21 (the
“Assigned Commitment”) under the Original Loan Agreement and an undivided share
of its right, title and interest in, to and under the Original Loan Agreement,
the Original Notes and the Original

13



--------------------------------------------------------------------------------



 



Security Documents to each of the Lenders in accordance with each such Lender’s
Assigned Percentage as set forth on Schedule 1 to this Agreement.
          1A.2 Assumption. Each of the Lenders hereby assumes, and shall be
fully liable for, the obligations of the Assignor in respect of the Assigned
Commitment in accordance with its Assigned Percentage (including, but not
limited to, the obligation to advance its respective percentage of any Advance
as and when required) and undertakes to observe and perform all of the covenants
and obligations on the part of the Assignor under the Original Loan Agreement as
amended and restated by this Agreement and to be bound by all of the covenants,
obligations, undertakings and provisions contained in the Original Loan
Agreement as amended and restated by this Agreement and shall hereinafter be
deemed a “Lender” for all purposes of the Original Loan Agreement (as amended
and restated by this Agreement), the Note, the Security Documents and any
Assignment and Assumption Agreement(s), the Dollar amount of each such Lender’s
Commitment thereunder being as set forth on Schedule 1 to this Agreement.
          1A.3 Payment. Simultaneously herewith, each Lender shall pay to the
Assignor its respective Assignor Payment as set forth on Schedule 1 to this
Agreement, which amount constitutes the product derived by multiplying (a) the
Assignor’s Outstanding Amount, by (b) each such Lender’s Assigned Percentage.
          1A.4 Assignor Representations and Warranties.
               (a) Obligations under Original Loan Agreement. The Assignor
warrants that it has fully performed all of its respective obligations under the
Original Loan Agreement at all times up to the date of this Agreement, that it
is not in violation or default of its obligations under the Original Loan
Agreement, and that the Original Loan Agreement is in full force and effect on
and as of the date of this Agreement;
               (b) Due Organization and Power. The Assignor is duly formed and
is validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, has full power to carry on its business as now being
conducted and to enter into and perform its obligations under this Agreement and
has complied with all statutory, regulatory and other requirements relative to
such business and this Agreement and the Original Loan Agreement;
               (c) Authorization and Consents. All necessary corporate action
has been taken to authorize, and all necessary consents and authorities have
been obtained and remain in full force and effect to permit, the Assignor to
enter into and perform its obligations under this Agreement;
               (d) Binding Obligations. This Agreement constitutes or will, when
executed and delivered, constitute the legal, valid and binding obligations of
the Assignor enforceable against the Assignor in accordance with its terms,
except to the extent that such enforcement may be limited by equitable
principles, principles of public policy or applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting generally the enforcement of
creditors’ rights; and
               (e) No Violation. The execution and delivery of, and the
performance of the provisions of, this Agreement do not contravene any
applicable law or regulation existing at the date hereof or any contractual
restriction binding on the Assignor or the certificate of incorporation or
by-laws thereof.

14



--------------------------------------------------------------------------------



 



          1A.5 Other Actions. In furtherance of the foregoing, the Assignor
agrees to (i) return to the Borrower the Original Notes marked “CANCELLED”,
(ii) execute such documentation as may be necessary to transfer its interest in
and to the Original Security Documents to the Facility Agent or the Security
Trustee, as the case may be, including, without limitation, the Mortgage
Assignment, and (iii) file, or cooperate in the filing of, appropriate documents
with the relevant filing authorities amending the original Uniform Commercial
Code financing statements filed in respect of the Assignor.
          1A.6 Release of Assignor. Upon satisfaction of the conditions set
forth in this Article 1A, the Assignor shall be released and discharged from
further performance of the Original Loan Agreement or this Agreement and ceases
to have any right or benefit under the Original Loan Agreement, this Agreement,
the Original Note or the Original Security Documents.
          1A.7 Evidence of Authority. The Assignor shall deliver to the Facility
Agent the following documents in form and substance satisfactory to the Facility
Agent:

  (i)   copies, certified as true and complete by an officer of the Assignor of
the resolutions of the board of directors of the Assignor evidencing approval of
this Agreement and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf, or
other evidence of such approvals and authorizations;     (ii)   copies,
certified as true and complete by an officer of the Assignor of the certificate
of incorporation and by-laws or equivalent instruments thereof;     (iii)  
certificate of the Secretary of the Assignor certifying the incumbency of the
officers thereof; and     (iv)   certificates of the jurisdiction of
incorporation of the Assignor as to the good standing thereof,

     2. REPRESENTATIONS AND WARRANTIES
          2.1 Representations and Warranties. In order to induce the Agents and
the Lenders to enter into this Agreement and to induce the Lenders to make the
Facility available, the Borrower hereby represents and warrants to the Agents
and the Lenders (which representations and warranties shall survive the
execution and delivery of this Agreement and the Note and the drawdown of each
Advance hereunder) that:
               (a) Due Organization and Power. The Borrower is duly formed and
is validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, has full power to carry on its business as now being
conducted and to enter into and perform its obligations under this Agreement,
the Note and the Security Documents, and has complied with all statutory,
regulatory and other requirements relative to such business and such agreements;
               (b) Authorization and Consents. All necessary corporate action
has been taken to authorize, and all necessary consents and authorities have
been obtained and remain in full force and effect to permit, the Borrower to
enter into and perform its obligations under this Agreement,

15



--------------------------------------------------------------------------------



 



the Note and the Security Documents and, to borrow, service and repay the
Advances and, as of the date of this Agreement, no further consents or
authorities are necessary for the service and repayment of the Advances or any
part thereof;
               (c) Binding Obligations. This Agreement, the Note and the
Security Documents constitute or will, when executed and delivered, constitute
the legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, except to the extent that
such enforcement may be limited by equitable principles, principles of public
policy or applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting generally the enforcement of creditors’ rights;
               (d) No Violation. The execution and delivery of, and the
performance of the provisions of, this Agreement, the Note and the Security
Documents do not contravene any applicable law or regulation existing at the
date hereof or any contractual restriction binding on the Borrower or the
certificate of incorporation or by-laws (or equivalent instruments) thereof and
that the proceeds of the Advances shall be used by the Borrower exclusively for
its own account or for the account ;
               (e) Litigation. No action, suit or proceeding is pending or
threatened against the Borrower before any court, board of arbitration or
administrative agency which could or might result in any Material Adverse
Effect;
               (f) No Default. The Borrower is not in default under any material
agreement by which it is bound, or is in default in respect of any material
financial commitment or obligation;
               (g) Vessels. Upon the date of the making of each Advance each of
the Vessels being delivered in connection with such Advance or having been
theretofore delivered in connection with this Agreement and each of the
Pre-existing Vessels:

  (i)   will be in the sole and absolute ownership of the Borrower and duly
registered in the Borrower’s name under United States flag shall be Jones Act
Eligible, unencumbered, save and except for the Mortgage recorded against it and
as permitted thereby, and the Senior Mortgage;     (ii)   will be classed in the
highest classification and rating for vessels of the same age and type with the
respective Classification Society as set forth in Schedule 2 without any
material outstanding recommendations;     (iii)   will be operationally
seaworthy and in every way fit for its intended service;     (iv)   will be
insured in accordance with the provisions of the Mortgage recorded against it
and the requirements thereof in respect of such insurances will have been
complied with and;     (v)   will be in compliance in all material respects with
all relevant laws, regulations and requirements (including Environmental Laws),
statutory or otherwise, as are applicable to (A) vessels documented under the
United States flag and that are Jones Act Eligible and (B) vessels engaged in
trade similar to that to be performed by the Vessel,

16



--------------------------------------------------------------------------------



 



      except where the failure to so comply would not have a material adverse
effect on the operation of the Vessel in its intended trade or the financial
condition of the Borrowers;

               (h) Insurance. The Borrower and each Subsidiary has insured its
properties and assets against such risks and in such amounts as are customary
for companies engaged in similar businesses;
               (i) Financial Information. All financial statements, information
and other data furnished by the Borrower to the Facility Agent are complete and
correct, such financial statements have been prepared in accordance with GAAP
and accurately and fairly present the financial condition of the parties covered
thereby as of the respective dates thereof and the results of the operations
thereof for the period or respective periods covered by such financial
statements, and since the date of the Borrower’s financial statements most
recently delivered to the Facility Agent there has been no Material Adverse
Effect as to any of such parties and none thereof has any contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate except as disclosed in such statements,
information and data;
               (j) Tax Returns. The Borrower and each Subsidiary has filed all
material tax returns required to be filed thereby and has paid all taxes payable
thereby which have become due, other than those not yet delinquent or the
nonpayment of which would not have a Material Adverse Effect on the Borrower or
such Subsidiary and except for those taxes being contested in good faith and by
appropriate proceedings or other acts and for which adequate reserves shall have
been set aside on its books;
               (k) ERISA. The execution and delivery of this Agreement and the
consummation of the transactions hereunder will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Code and no
condition exists or event or transaction has occurred in connection with any
Plan maintained or contributed to by the Borrower or any Subsidiary or any ERISA
Affiliate resulting from the failure of any thereof to comply with ERISA insofar
as ERISA applies thereto which is reasonably likely to result in the Borrower or
any such Subsidiary or any ERISA Affiliate incurring any liability, fine or
penalty which individually or in the aggregate would have a Material Adverse
Effect. Prior to the date hereof, the Borrower has delivered to the Facility
Agent a list of all the employee benefit plans to which the Borrower or any
Subsidiary or any ERISA Affiliate is a “party in interest” (within the meaning
of Section 3(14) of ERISA) or a “disqualified person” (within the meaning of
Section 4975(e)(2) of the Code);
               (l) Chief Executive Office. The Borrower’s chief executive office
and chief place of business and the office in which the records relating to the
earnings and other receivables of each Subsidiary are kept is, and will continue
to be, located at 10111 Richmond Ave., Suite 340, Houston, Texas, 77042;
               (m) Foreign Trade Control Regulations. To the best of the
Borrower’s knowledge, none of the transactions contemplated herein will violate
any of the provisions of the Foreign Assets Control Regulations of the United
States of America (Title 31, Code of Federal Regulations, Chapter V, Part 500,
as amended), any of the provisions of the Cuban Assets Control Regulations of
the United States of America (Title 31, Code of Federal Regulations, Chapter V,
Part 515, as amended), any of the provisions of the Iranian Transaction
Regulations of the United States of America (Title 31, Code of Federal
Regulations, Chapter V, Part 560, as amended), or any of the

17



--------------------------------------------------------------------------------



 



provisions of the Regulations of the United States of America Governing
Transactions in Foreign Shipping of Merchandise (Title 31, Code of Federal
Regulations, Chapter V, Part 505, as amended);
               (n) Environmental Matters and Claims. (a) Except as heretofore
disclosed in writing to the Facility Agent, to the best of the Borrower’s
knowledge and belief, (i) the Borrower and each of its Subsidiaries is in
compliance with all applicable United States federal and state, local, foreign
and international laws, regulations, conventions and agreements relating to
pollution prevention or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water,
navigable waters, waters of the contiguous zone, ocean waters and international
waters), including, without limitation, laws, regulations, conventions and
agreements relating to (1) emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous materials, oil, hazardous substances, petroleum and petroleum products
and by-products (“Materials of Environmental Concern”), or (2) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern (“Environmental Laws”); (ii) the
Borrower and each of its Subsidiaries has all permits, licenses, approvals,
rulings, variances, exemptions, clearances, consents or other authorizations
required under applicable Environmental Laws (“Environmental Approvals”) and is
in compliance with all Environmental Approvals required to operate their
business; (iii) none of the Borrower or any Subsidiary thereof has received any
notice of any claim, action, cause of action, investigation or demand by any
person, entity, enterprise or government, or any political subdivision,
intergovernmental body or agency, department or instrumentality thereof,
alleging potential liability for, or a requirement to incur, material
investigator costs, cleanup costs, response and/or remedial costs (whether
incurred by a governmental entity or otherwise), natural resources damages,
property damages, personal injuries, attorneys’ fees and expenses, or fines or
penalties, in each case arising out of, based on or resulting from (1) the
presence, or release or threat of release into the environment, of any Materials
of Environmental Concern at any location, whether or not owned by such person,
or (2) circumstances forming the basis of any violation, or alleged violation,
of any Environmental Law or Environmental Approval (“Environmental Claim”)
(other than Environmental Claims that have been fully and finally adjudicated or
otherwise determined and all fines, penalties and other costs, if any, payable
by the Security Parties in respect thereof have been paid in full or which are
fully covered by insurance (including permitted deductibles)); and (iv) there
are no circumstances that may prevent or interfere with such full compliance in
the future; and (b) except as heretofore disclosed in writing to the Facility
Agent there is no Environmental Claim pending or threatened against the Borrower
or any Subsidiary thereof and there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge or disposal of any Materials of Environmental
Concern, that could form the basis of any Environmental Claim against such
persons the adverse disposition of which may result in a Material Adverse
Effect;
               (o) Compliance with ISM Code, ISPS Code and MTSA. Each Vessel
complies or, when applicable, will comply and each Operator complies with the
requirements of the ISM Code, the ISPS Code and the MTSA including (but not
limited to) the maintenance and renewal of valid certificates pursuant thereto;
               (p) No Threatened Withdrawal of DOC, ISSC or SMC. There is no
threatened or actual withdrawal of any Operator’s DOC, ISSC or SMC or other
certification or documentation related to the ISM Code, the ISPS Code or
otherwise required for the operation of such vessels in respect of any of the
Vessels;

18



--------------------------------------------------------------------------------



 



               (q) Liens. Other than as disclosed on Schedule 3 or in favor of
the Senior Creditors, there are no liens of any kind on any Property owned by
the Borrower or any Subsidiary of the Borrower;
               (r) Funded Debt. Other than as disclosed in Schedule 3, the
Borrower (and its Subsidiaries on a consolidated basis) has no long-term Funded
Debt and has not entered into any negotiations with respect to any debt
facilities other than those undertaken in connection with this Agreement; and
               (s) Survival. All representations, covenants and warranties made
herein and in any certificate or other document delivered pursuant hereto or in
connection herewith shall survive the making of the Advances and the issuance of
the Note.
     3. THE ADVANCES
          3.1 Availability. Subject to the terms and conditions hereof, each of
the Lenders agrees severally and not jointly, in the proportion of its
Commitment hereunder, to make the Facility available to the Borrower in an
aggregate amount of up to Eighty Five Million United States Dollars
($85,000,000). The Facility is to be made available in two (2) tranches as
follows:
               (a) term loan in the aggregate principal amount of up to
$40,000,000 (“Tranche A”) solely for the purpose of partially refinancing the
Pre-existing Vessels; and
               (b) term loan facility in multiple Advances in the aggregate
principal amount of up to $45,000,000 (“Tranche B”), which Tranche B shall be
available solely for the purpose of partially financing the delivery
installments and Acquisition Costs for each of the GPA 654 Vessels.
          3.2 Receipt of Funds. Unless the Facility Agent shall have received
notice from a Lender prior to the Drawdown Date of any Advance that such Lender
will not make available to the Facility Agent such Lender’s share of such
Advance, the Facility Agent may assume that such Lender has made such share
available to the Facility Agent on the date of such Advance in accordance this
Section 3.2 and the Facility Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such share available to the
Facility Agent, such Lender and the Borrower (but without duplication) severally
agree to repay to the Facility Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Facility Agent, at (i) in the case of the Borrower, a rate per annum equal to
the higher of (y) the LIBOR rate for overnight or weekend deposits plus the
Margin and (z) the interest rate applicable thereto pursuant to Section 6.1 and
(ii) in the case of such Lender, the LIBOR rate for overnight or weekend
deposits. If such Lender shall repay to the Facility Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance included in
such Advance for purposes of this Agreement as of the date such Advance was
made. Nothing in this subsection (c) shall be deemed to relieve any Lender of
its obligation to make Advances to the extent provided in this Agreement. In the
event that the Borrower is required to repay an Advance to the Facility Agent
pursuant to this Section 3.2 as between the Borrower and the defaulting Lender,
the liability for any breakfunding costs as described in Section 4.3 shall be
borne by the defaulting Lender. If the defaulting Lender has not paid any such
breakage costs upon demand by the Facility Agent therefor, the Borrower shall
pay such breakage costs upon demand by the Facility Agent and the Borrower shall
be entitled to recover any such payment for breakfunding costs made by the
Borrower from the defaulting Lender.

19



--------------------------------------------------------------------------------



 



          3.3 Drawdown Notice. The Borrower shall, at least three (3) Banking
Days before a Drawdown Date, serve a notice (a “Drawdown Notice”) substantially
in the form of Exhibit E on the Facility Agent which notice shall (a) be in
writing addressed to the Facility Agent, (b) be effective on receipt by the
Facility Agent, (c) specify the amount and purpose of such Advance to be drawn,
(d) specify the Banking Day on which such Advance is to be drawn and, subject to
the terms of Section 6.3 hereof, the Interest Period, (e) specify the
disbursement instructions, (f) attach evidence satisfactory to the Facility
Agent that the Borrower is in compliance with the covenants set forth in
Section 9.3 and Section 9.4, as the case may be, (g) with respect to Tranche B,
attach the delivery invoice under the Building Contract and copies of invoices
from third party suppliers whose materials have been incorporated into the
applicable Vessel to which such Advance relates, which such invoices shall
clearly identify the Building Contract(s) and the Vessel(s) to which it relates,
and (h) be irrevocable.
          3.4 Effect of Drawdown Notice. Such Drawdown Notice shall be deemed to
constitute a warranty by the Borrower (a) that the representations and
warranties stated in Section 2 (updated mutatis mutandis) are true and correct
on and as of the date of such Drawdown Notice and will be true and correct on
and as of the relevant Drawdown Date as if made on such date, and (b) that no
Event of Default nor any event which with the giving of notice or lapse of time
or both would constitute an Event of Default has occurred and is continuing.
          3.5 Notation of Advances. Each Advance made by the Lenders to the
Borrower may be evidenced by a notation of the same made by Facility Agent on
the grid attached to the Note, which notation, absent manifest error, shall be
prima facie evidence of the amount of the relevant Advance.
     4. CONDITIONS
          4.1 Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement and the obligation of the Lenders to make an
Advance available to the Borrower under this Agreement shall be expressly
subject to the following conditions precedent:
               (a) Corporate Authority. The Facility Agent shall have received
the following documents in form and substance satisfactory to the Facility
Agent:

  (i)   copies, certified as true and complete by an officer of each Security
Party, of the resolutions of the board of directors of such Security Party
evidencing approval of this Agreement, the Note and the Security Documents to
which it is a party and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf, or
other evidence of such approvals and authorizations;     (ii)   copies,
certified as true and complete by an officer of each Security Party, of all
documents evidencing any other necessary action (including actions by such
parties thereto other than the Security Parties as may be required by the
Facility Agent), approvals or consents with respect to this Agreement, the Note
and the Security Documents;

20



--------------------------------------------------------------------------------



 



  (iii)   copies, certified as true and complete by an officer of each Security
Party of the certificate of incorporation and by-laws, certificate of formation
and operating agreement, or equivalent instruments thereof;     (iv)  
certificate of the Secretary of each Security Party certifying the incumbency of
the directors and officers thereof (setting out specimen signatures of any
signatories to this Agreement, the Note, the Security Documents to which it is a
party and any other documents to be executed by such Security Party);     (v)  
certificates of the jurisdiction of incorporation or formation, as the case may
be, of the Borrower as to the good standing thereof; and     (vi)   copies of
passports, driver’s licenses or such other proof of identity as the Agent may
require in order to insure compliance with all applicable “Know Your Customer”
rules;

               (b) The Agreement, the Note and the Guaranty. The Borrower shall
have duly executed and delivered to the Facility Agent this Agreement and the
Note and the Guarantor shall have duly executed and delivered the Guaranty;
               (c) The Vessels. The Facility Agent shall have received evidence
satisfactory to it that each of the Vessels then owned by the Borrower:

  (i)   is in the sole and absolute ownership of the Borrower as set forth in
Schedule 2 and duly registered in the Borrower’s name under United States flag,
Jones Act Eligible, unencumbered, save and except for the Mortgage recorded
against it and as otherwise permitted thereby, and the Senior Mortgage;     (ii)
  is classed in the highest classification and rating for vessels of the same
age and type with the respective classification society as set forth in
Schedule 2 without any material outstanding recommendations;     (iii)   is
operationally seaworthy and in every way fit for its intended service; and    
(iv)   is insured in accordance with the provisions of the Mortgage recorded
against it and the requirements thereof in respect of such insurances have been
complied with;

               (d) Mortgage Assignment and Mortgage Amendment. Each of the
Borrower and the Assignor shall have delivered to the Facility Agent the
Mortgage Assignment and the Borrower shall have duly executed and delivered to
the Facility Agent the Mortgage Amendment;
               (e) Environmental Claims. The Facility Agent shall be satisfied
that neither the Borrower nor any of its Subsidiaries is subject to any
Environmental Claim which could have a Material Adverse Effect;

21



--------------------------------------------------------------------------------



 



               (f) Fees. The Facility Agent shall have received payment in full
of all fees and expenses then due to the Agents and/or the Lenders under this
Agreement and the Amendment Request Letter;
               (g) Uniform Commercial Code Financing Statements. The Facility
Agent shall have received appropriate Uniform Commercial Code Financing
Statements for filing with the State of Delaware and in such other jurisdictions
as the Facility Agent may reasonably require;
               (h) [Intentionally Omitted.]
               (i) Building Contracts. The Facility Agent having received copies
of all Building Contracts, and contracts with third party suppliers of material
components of the GPA 654 Vessels certified as true and complete by an officer
of the Borrower, which contracts shall be satisfactory to the Facility Agent and
its counsel;
               (j) Subordination Agreement. The Senior Agent shall have entered
into a Subordination Agreement with the Facility Agent, which document shall be
in form and substance satisfactory thereto; and
               (k) [Intentionally Omitted.]
               (l) Legal Opinions. The Facility Agent, on behalf of the Agents
and the Lenders, shall have received legal opinions addressed to the Facility
Agent from (i) Strasburger & Price, L.L.P., counsel for the Security Parties,
and (ii) Seward & Kissel LLP, special counsel to the Agents and Lenders, in each
case in such form as the Facility Agent may require, as well as such other legal
opinions as the Facility Agent shall have required as to all or any matters
under the laws of the United States of America and the State of New York
covering the representations and conditions which are the subjects of Sections 2
and 4.1.
          4.2 Further Conditions Precedent. The obligation of the Lenders to
make any Advance available to the Borrower under this Agreement shall be
expressly and separately subject to the following further conditions precedent
on the relevant Drawdown Date:
               (a) Drawdown Notice. The Facility Agent having received a
Drawdown Notice in accordance with the terms of Section 3.2;
               (b) The Vessels. The Facility Agent shall have received evidence
satisfactory to it that each of the Vessels owned by the Borrower being
delivered in connection with such Advance or previously delivered and/or
acquired by the Borrower:

  (i)   is in the sole and absolute ownership of the Borrower as set forth in
Schedule 2 and duly registered in the Borrower’s name under United States flag,
Jones Act Eligible, unencumbered, save and except for the Mortgage, recorded
against it and as otherwise permitted thereby, and the Senior Mortgage;     (ii)
  is classed in the highest classification and rating for vessels of the same
age and type with the respective classification society as set forth in
Schedule 2 without any material outstanding recommendations;

22



--------------------------------------------------------------------------------



 



  (iii)   is operationally seaworthy and in every way fit for its intended
service; and     (iv)   is insured in accordance with the provisions of the
Mortgage recorded against it and the requirements thereof in respect of such
insurances have been complied with;

               (c) Vessel Documents. The Borrower shall have duly executed
(where appropriate) and delivered to the Facility Agent with respect to the
Pre-Existing Vessels, and the GPA 654 Vessel being financed in connection with
such Advance:

  (i)   the Mortgage over such Vessel(s) or, if appropriate, a Mortgage
Supplement to add the Vessel to be acquired with the proceeds of the Advance to
the lien of the Mortgage;     (ii)   Uniform Commercial Code Financing
Statements for filing with the State of Delaware and in such other jurisdictions
as the Facility Agent may reasonably require;

               (d) Representations and Warranties. The representations stated in
Section 2 (updated mutatis mutandis to such date) being true and correct as if
made on and as of that date;
               (e) No Event of Default. No Event of Default having occurred and
being continuing and no event having occurred and being continuing which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default;
               (f) No Change in Laws. The Facility Agent being satisfied that no
change in any applicable laws, regulations, rules or in the interpretation
thereof shall have occurred which make it unlawful for any Security Party to
make any payment as required under the terms of this Agreement, the Note, the
Security Documents or any of them;
               (g) No Material Adverse Effect. There having been no Material
Adverse Effect since the date hereof;
               (h) Vessel Liens. The Facility Agent shall have received evidence
satisfactory to it and to its legal advisor that there are no liens, charges or
encumbrances of any kind whatsoever on each of the Vessels being delivered in
connection with such Advance, save for the liens created by the Mortgage, the
Senior Mortgages and as permitted hereby or by any of the Security Documents;
               (i) [Intentionally Omitted.]
               (j) ISM DOC and ISSC. The Facility Agent shall have received a
copy of the DOC and ISSC for of the Vessels;
               (k) Legal Opinions. The Facility Agent, on behalf of the Agents
and the Lenders, shall have received legal opinions addressed to the Facility
Agent from (i) Strasburger & Price, L.L.P., counsel for the Security Parties and
(ii) Seward & Kissel LLP, special counsel to the Agents and Lenders, in each
case in such form as the Facility Agent may require, as well as such other legal
opinions as the Facility Agent shall have required as to all or any matters
under the laws of the United States of America and the State of New York
covering the representations and conditions which are the subjects of this
Section 4.2.

23



--------------------------------------------------------------------------------



 



          4.3 Breakfunding Costs. In the event that, on the date specified for
the making of an Advance in any Drawdown Notice, the Lenders shall not be
obliged under this Agreement to make such Advance available, the Borrower shall
indemnify and hold the Lenders fully harmless against any losses which the
Lenders (or any thereof) may sustain as a result of borrowing or agreeing to
borrow funds to meet the drawdown requirement of such Drawdown Notice and the
certificate of the relevant Lender or Lenders shall, absent manifest error, be
conclusive and binding on the Borrower as to the extent of any such losses.
          4.4 Satisfaction after Drawdown. Without prejudice to any of the other
terms and conditions of this Agreement, in the event the Lenders, in their sole
discretion, make any Advance prior to the satisfaction of all or any of the
conditions referred to in Sections 4.1 or 4.2, the Borrower hereby covenants and
undertakes to satisfy or procure the satisfaction of such condition or
conditions within five (5) days after the relevant Drawdown Date (or such longer
period as the Lenders, in their sole discretion, may agree).
     5. REPAYMENT AND PREPAYMENT
          5.1 Repayment. No principal payment on the Facility may be made until
all obligations under the Senior Credit Agreement are paid in full to the Senior
Creditors, as more particularly provided in the Subordination Agreement.
Interest on the Facility shall be payable in accordance with Section 6 of this
Agreement. Subject to all obligations of the Borrower to the Senior Creditors
under the Senior Credit Agreement being fully satisfied and discharged, all
principal, accrued interest and all other fees, costs and charges shall be paid
to the Creditors on June 30, 2010.
          5.2 Voluntary Prepayment; No Re-borrowing. Subject to the terms of the
Subordination Agreement, the Borrower may prepay, upon thirty (30) days prior
written notice, any outstanding Advance or any portion thereof, without penalty,
provided that such prepayment is made on the last day of the Interest Period of
such Advance. Each prepayment shall not be available for re-borrowing.
          5.3 Mandatory Prepayment; Sale or Loss of Vessel. On (i) any sale of a
Vessel or (ii) the earlier of (x) one hundred eighty (180) days after the Total
Loss of a Vessel or (y) the date on which the insurance proceeds in respect of
such loss are received by the Borrower or the Facility Agent as assignee
thereof, outstanding amounts under the Facility shall be prepaid in an amount
equal to the sum of the then committed amount under this Agreement related to
the proportionate value of the respective Vessel (determined at the time of such
prepayment). Prepayments made under this Section 5.3 shall be applied to the
remaining payments on a pro-rata basis and will not be available for
re-borrowing.
          5.4 Interest and Costs with Prepayments/Application of Prepayments.
Subject to the terms of the Subordination Agreement, any prepayment of the
Advances made hereunder (including, without limitation, those made pursuant to
Sections 5 and 9) shall be subject to the condition that on the date of
prepayment all accrued interest to the date of such prepayment shall be paid in
full with respect to the Advances or portions thereof being prepaid, together
with any and all costs or expenses incurred by any Lender in connection with any
breaking of funding (as certified by such Lender, which certification shall,
absent any manifest error, be conclusive and binding on the Borrower).

24



--------------------------------------------------------------------------------



 



     6. INTEREST AND RATE
          6.1 Applicable Rate. Each Advance shall bear interest at the
Applicable Rate, which shall be the rate per annum which is equal to the
aggregate of (a) LIBOR for the relevant Interest Period plus (b) the Applicable
Margin. The Applicable Rate shall be determined by the Facility Agent two
(2) Banking Days prior to the first (1st) day of the relevant Interest Period.
The Facility Agent shall promptly notify the Borrower in writing of the
Applicable Rate as and when determined. Each such determination, absent manifest
error, shall be conclusive and binding upon the Borrower. The Borrower may elect
to fix the Applicable Rate by entering into an Interest Rate Agreement with the
Facility Agent.
          6.2 Default Rate. Any amounts due under this Agreement, not paid when
due, whether by acceleration or otherwise, shall bear interest thereafter from
the due date thereof until the date of payment at a rate per annum equal to
(i) the otherwise Applicable Rate (as notified to the Borrower by the Facility
Agent), plus (ii) the Applicable Margin, plus (iii) three percent (3%) (the
“Default Rate”). In addition, following the occurrence of any Event of Default,
the Facility Agent may, and upon instruction of the Majority Lenders shall,
deliver a notice to the Borrower advising the Borrower that an Event of Default
has occurred. From the date of any such notice, or in the case of the occurrence
of an Event of Default of the type described in Sections 8.1(a) or 8.1(b), from
the date such Event of Default first occurred, until each such Event of Default
is cured to the satisfaction of the Majority Lenders, the Facility shall bear
interest at the Default Rate.
          6.3 Interest Periods. The Borrower shall give the Facility Agent an
Interest Notice specifying the Interest Period selected at least three
(3) Banking Days prior to the end of any then existing Interest Period. If at
the end of any then existing Interest Period the Borrower fails to give an
Interest Notice the relevant Interest Period shall be one (1) month. The
Borrower’s right to select an Interest Period shall be subject to the
restriction that no selection of an Interest Period shall be effective unless
LIBOR is available for such period and that no Event of Default or event which,
with the giving of notice or lapse of time, or both, would constitute an Event
of Default shall have occurred and be continuing. In addition, there may be no
more than three (3) different Interest Periods in respect of Advances made
hereunder at any one time. Interest Periods for each Advance made under Tranche
B shall be consolidated at the earlier of the end of the Interest Period
immediately following the delivery date for the last delivered Vessel. The
Borrower shall reimburse the Lenders for any and all costs or expenses incurred
by any Lender in connection with any breaking of funding (as certified by such
Lender, which certification shall, absent any manifest error, be conclusive and
binding on the Borrower) as a consequence of such consolidation or otherwise.
          6.4 Interest Payments. Accrued interest on the Facility shall be
payable in arrears on the last day of each Interest Period, except that if the
Borrower shall select an Interest Period in excess of one (1) month, accrued
interest shall be payable during such Interest Period on each one (1) month
anniversary of the commencement of such Interest Period and upon the end of such
Interest Period.
     7. PAYMENTS
          7.1 Place of Payments, No Set Off.
               All payments to be made hereunder by the Borrower shall be made
to the Facility Agent, not later than 10 a.m. New York time (any payment
received after 10 a.m. New York time shall be deemed to have been paid on the
next Banking Day) on the due date of such payment, at its

25



--------------------------------------------------------------------------------



 



office located at Parklaan 2, 3016 BB Rotterdam, The Netherlands or to such
other office of the Facility Agent as the Facility Agent may direct, without
set-off or counterclaim and free from, clear of, and without deduction for, any
Taxes, provided, however, that if the Borrower shall at any time be compelled by
law to withhold or deduct any Taxes from any amounts payable to the Lenders
hereunder, then the Borrower shall pay such additional amounts in Dollars as may
be necessary in order that the net amounts received after withholding or
deduction shall equal the amounts which would have been received if such
withholding or deduction were not required and, in the event any withholding or
deduction is made, whether for Taxes or otherwise, the Borrower shall promptly
send to the Facility Agent such documentary evidence with respect to such
withholding or deduction as may be required from time to time by the Lenders.
The Borrower shall send, or cause to be sent, a SWIFT message to the Facility
Agent confirming the remittance of any payment hereunder at the time such
payment is made.
          7.2 Tax Credits. If any Lender obtains the benefit of a credit against
the liability thereof for federal income taxes imposed by any taxing authority
for all or part of the Taxes as to which the Borrower has paid additional
amounts as aforesaid (and each Lender agrees to use its best efforts to obtain
the benefit of any such credit which may be available to it, provided it has
knowledge that such credit is in fact available to it), then such Lender shall
reimburse the Borrower for the amount of the credit so obtained. Each Lender
agrees that in the event that Taxes are imposed on account of the situs of its
loans hereunder, such Lender, upon acquiring knowledge of such event, shall, if
reasonable, shift such loans on its books to another office of such Lender so as
to avoid the imposition of such Taxes. Nothing contained in this clause shall in
any way prejudice the right of the Lenders to arrange their tax affairs in such
way as they, in their sole discretion, deem appropriate. In particular, no
Lender shall be required to obtain such tax credit, if this interferes with the
way, such Lender normally deals with its tax affairs.
          7.3 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim or pursuant to
a secured claim under Section 506 of the Federal Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim, exercised
or received by such Lender under any applicable bankruptcy, insolvency or other
similar law or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of any Advance or Advances as a result of which its
funded Commitment shall be proportionately less than the funded Commitment of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the funded Commitment of such other
Lender so that the aggregate funded Commitment of each Lender shall be in the
same proportion to the aggregate funded Commitments then outstanding as its
funded Commitment prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all funded
Commitments outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 7.3 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. Any Lender
holding a participation in a funded Commitment deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing to such Lender by reason thereof as

26



--------------------------------------------------------------------------------



 



fully as if such Lender had made an Advance in the amount of such participation.
The Borrower expressly consents to the foregoing arrangement.
          7.4 Computations; Banking Days. (a) All computations of interest and
fees shall be made by the Facility Agent or the Lenders, as the case may be, on
the basis of a 365-day year, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which interest or fees are payable. Each determination by the Facility Agent or
the Lenders of an interest rate or fee hereunder shall be conclusive and binding
for all purposes, absent manifest error.
               (b) Whenever any payment hereunder or under the Note shall be
stated to be due on a day other than a Banking Day, such payment shall be due
and payable on the next succeeding Banking Day unless the next succeeding
Banking Day falls in the following calendar month, in which case it shall be
payable on the immediately preceding Banking Day.
     8. EVENTS OF DEFAULT
          8.1 Events of Default. The occurrence of any of the following events
shall be an Event of Default:
               (a) Non-Payment of Principal. Any payment of principal is not
paid when due or, in the event such non-payment is solely the result of a
banking error or the occurrence of a day on which banks are closed for business
in London or Rotterdam (but not the United States), is not paid within two
(2) days of its due date; provided, however, that any failure to pay principal
resulting from a prohibition against paying same under or pursuant to the
Subordination Agreement or the Senior Credit Agreement shall not be an Event of
Default so long as such prohibition exists; or
               (b) Non-Payment of Interest or Other Amounts. Any interest or any
other amount becoming payable to the Facility Agent or any Lender under this
Agreement, under the Note or under any of the Security Documents is not paid on
the due date or date of demand (as the case may be), and such default continues
unremedied for a period of five (5) Banking Days; provided, however, that any
failure to pay interest or any other amount resulting from a prohibition against
paying same under or pursuant to the Subordination Agreement or the Senior
Credit Agreement shall not be an Event of Default so long as such prohibition
exists; or
               (c) Representations. Any representation, warranty or other
statement made by the Borrower in this Agreement or by any Security Party or in
any of the Security Documents or in any other instrument, document or other
agreement delivered in connection herewith or therewith proves to have been
untrue or misleading in any material respect as at the date as of which made or
confirmed; or
               (d) Mortgage. There is an event of default under any Mortgage; or
               (e) Covenants. Any Security Party defaults in the due and
punctual observance or performance of any other term, covenant or agreement
contained in this Agreement, in the Note, in any of the Security Documents or in
any other instrument, document or other agreement delivered in connection
herewith or therewith, or it becomes impossible or unlawful for any Security
Party to fulfill any such term, covenant or agreement or there occurs any other
event which constitutes a default under this Agreement, under the Note or under
any of the Security Documents, in each case other than an Event of Default
referred to elsewhere in this Section 8.1, and such default, impossibility
and/or unlawfulness, in the reasonable opinion of the Majority Lenders, could
have a

27



--------------------------------------------------------------------------------



 



material adverse effect on the Lenders’ rights or the ability of the Security
Parties to perform their obligations hereunder, under the Note and/or under the
Security Documents or on the Lenders’ right to enforce this Agreement, the Note
and/or the Security Documents, and continues unremedied or unchanged, as the
case may be, for a period of thirty (30) days; or
               (f) [Intentionally Omitted.]
               (g) Bankruptcy. The Borrower, the Guarantor, any Subsidiary or
any Affiliate of the Borrower commences any proceeding under any reorganization,
arrangement or readjustment of debt, dissolution, winding up, adjustment,
composition, bankruptcy or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect (a “Proceeding”), or there is commenced
against any thereof any Proceeding and such Proceeding remains undismissed or
unstayed for a period of thirty (30) days or any receiver, trustee, liquidator
or sequestrator of, or for, any thereof or any substantial portion of the
property of any thereof is appointed and is not discharged within a period of
thirty (30) days or any thereof by any act indicates consent to or approval of
or acquiescence in any Proceeding or the appointment of any receiver, trustee,
liquidator or sequestrator of, or for, itself or of, or for, any substantial
portion of its property; or
               (h) Termination of Operations; Sale of Assets. Except as
expressly permitted under Clause 9.2(e) of this Agreement, the Borrower ceases
its operations or sells or otherwise disposes of all or substantially all of its
assets or all or substantially all of the assets of any Security Party are
seized or otherwise appropriated; or
               (i) Judgments. Any judgment or order is made the effect whereof
would be to render ineffective or invalid this Agreement, the Note or any of the
Security Documents or any material provision thereof, or the Borrower asserts
that any such agreement or provision thereof is invalid; or
               (j) Inability to Pay Debts. The Borrower, the Guarantor, any
Subsidiary or any Affiliate of the Borrower is unable to pay or admits its
inability to pay its debts as they fall due or a moratorium shall be declared in
respect of any material indebtedness of the Borrower or any Affiliate of the
Borrower; or
               (k) Change in Financial Position. Any change in the financial
position of the Borrower or any Affiliate of the Borrower which, in the
reasonable opinion of the Majority Lenders, shall have a Material Adverse
Effect; or
               (l) Change in Control. A Change of Control shall occur with
respect to the Borrower; or
               (m) Cross-Default. The Borrower, the Guarantor, any Subsidiary or
any Affiliate of the Borrower defaults under any contract or agreement to which
it is a party or by which it is bound and such default could reasonably be
expected to have a Material Adverse Effect; or
               (n) ERISA Debt. (i) The Borrower or any ERISA Affiliate fails to
pay when due an amount or amounts aggregating in excess of $1,000,000 which it
or they have become liable to pay under Title IV of ERISA or (ii) the Borrower
or any ERISA Affiliate, individually or collectively, incurs, or should
reasonably expect to incur, any Withdrawal Liability or liability upon the
happening of a Termination Event and the aggregate of all such Withdrawal
Liabilities and such other liabilities exceeds $10,000,000.

28



--------------------------------------------------------------------------------



 



               Upon and during the continuance of any Event of Default, the
Lenders’ obligation to make any Advance available shall cease and the Facility
Agent may, and on the instructions of the Majority Lenders shall, by notice to
the Borrower, declare the entire unpaid balance of the then outstanding
Advances, accrued interest and any other sums payable by the Borrower hereunder
or under the Note due and payable, whereupon the same shall forthwith be due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived; provided that upon the happening of an event
specified in subsections (g) or (j) of this Section 8.1 with respect to the
Borrower, the Note shall be immediately due and payable without declaration or
other notice to the Borrower. In such event, the Lenders may proceed to protect
and enforce their rights by action at law, suit in equity or in admiralty or
other appropriate proceeding, whether for specific performance of any covenant
contained in this Agreement, in the Note or in any Security Document, or in aid
of the exercise of any power granted herein or therein, or the Lenders may
proceed to enforce the payment of the Note or to enforce any other legal or
equitable right of the Lenders, or proceed to take any action authorized or
permitted under the terms of any Security Document or by applicable law for the
collection of all sums due, or so declared due, on the Note. Without limiting
the foregoing, the Borrower agrees that during the continuance of any Event of
Default each of the Lenders shall have the right to appropriate and hold or
apply (directly, by way of set-off or otherwise) to the payment of the
obligations of the Borrower to the Lenders hereunder and/or under the Note
(whether or not then due) all moneys and other amounts of the Borrower then or
thereafter in possession of any Lender, the balance of any deposit account
(demand or time, mature or unmatured) of the Borrower then or thereafter with
any Lender and every other claim of the Borrower then or thereafter against any
of the Lenders.
          8.2 Indemnification. The Borrower agrees to, and shall, indemnify and
hold the Agents and the Lenders harmless against any loss, as well as against
any reasonable costs or expenses (including reasonable legal fees and expenses),
which any of the Agents or the Lenders sustains or incurs as a consequence of
any default in payment of the principal amount of the Facility, interest accrued
thereon or any other amount payable hereunder, under the Note or under any
Security Documents including, but not limited to, all actual losses incurred in
liquidating or re-employing fixed deposits made by third parties or funds
acquired to effect or maintain the Facility or any portion thereof. Any Lenders’
certification of such costs and expenses shall, absent any manifest error, be
conclusive and binding on the Borrower.
          8.3 Application of Moneys. Except as otherwise provided in any
Security Document, all moneys received by the Agents or the Lenders under or
pursuant to this Agreement, the Note or any of the Security Documents after the
happening of any Event of Default (unless cured to the satisfaction of the
Majority Lenders) shall be applied by the Facility Agent in the following
manner:
               (a) first, in or towards the payment or reimbursement of any
expenses or liabilities incurred by the Agents, or the Lenders in connection
with the ascertainment, protection or enforcement of their rights and remedies
hereunder, under the Note and under any of the Security Documents,
               (b) secondly, in or towards payment of any interest owing in
respect of the Facility, inclusive of breakfunding costs,
               (c) thirdly, in or towards repayment of principal of the
Facility,
               (d) fourthly, in or towards payment of all other sums which may
be owing to the Agents, or any of them, or the Lenders under this Agreement,
under the Note, under the Amendment Request Letter or under any of the Security
Documents, and

29



--------------------------------------------------------------------------------



 



               (e) fifthly, the surplus (if any) shall be paid to the Borrower
or to whosoever else may be entitled thereto.
     9. COVENANTS
          9.1 Affirmative Covenants. The Borrower hereby covenants and
undertakes with the Lenders that, from the date hereof and so long as any
principal, interest or other moneys are owing in respect of this Agreement,
under the Note or under any of the Security Documents, the Borrower will:
               (a) Performance of Agreements. Duly perform and observe, and
procure the observance and performance by all other parties thereto (other than
the Lenders) of, the terms of this Agreement, the Note and the Security
Documents;
               (b) Notice of Default, etc. Promptly upon obtaining knowledge
thereof, inform the Facility Agent of the occurrence of (a) any Event of Default
or of any event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default, (b) any litigation or governmental
proceeding pending or threatened against it or against any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect, (c) the
withdrawal of any Vessel’s rating by its Classification Society or the issuance
by the Classification Society of any material recommendation or notation
affecting class and (d) any other event or condition which is reasonably likely
to have a Material Adverse Effect;
               (c) Obtain Consents. Without prejudice to Section 2.1 and this
Section 9.1, obtain every consent and do all other acts and things which may
from time to time be necessary or advisable for the continued due performance of
all its and the other Security Parties’ respective obligations under this
Agreement, under the Note and under the Security Documents;
               (d) Financial Information. Deliver to each Lender:

  (i)   as soon as available but not later than one hundred twenty (120) days
after the end of each fiscal year of the Borrower, complete copies of the
consolidated financial reports of the Borrower and its Subsidiaries, all in
reasonable detail, which shall include at least the consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such year and the related
consolidated statements of income and sources and uses of funds for such year,
which shall be audited reports prepared by an Acceptable Accounting Firm;    
(ii)   as soon as available but not later than forty-five (45) days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
quarterly interim consolidated balance sheet of the Borrower and its
Subsidiaries and the related consolidated profit and loss statements and sources
and uses of funds, all in reasonable detail, unaudited, but certified to be true
and complete by the chief financial officer of the Borrower;     (iii)   within
ten (10) days of the Borrower’s receipt thereof, copies of all audit letters or
other correspondence from any external auditors including material financial
information in respect of the Borrower;

30



--------------------------------------------------------------------------------



 



  (iv)   such other statements (including, without limitation, monthly
consolidated statements of operating revenues and expenses), lists of assets and
accounts, budgets, forecasts, reports and other financial information with
respect to its business as the Facility Agent may from time to time reasonably
request, certified to be true and complete by the chief financial officer of the
Borrower;

               (e) Vessel Valuations. On the date hereof and each one year
anniversary thereof, and in any event upon the request of the Facility Agent,
the Facility Agent shall obtain appraisals addressed to the Facility Agent of
the Fair Market Value of the Vessels. The first two such valuations in any year
are to be at the Borrower’s cost, provided, that following and during the
continuance of any Event of Default, all such valuations are to be at the
Borrower’s cost. For purposes of determining the aggregate Fair Market Value of
all Vessels, appraisals will be obtained for the oldest and the youngest
Pre-Existing Vessel and for the oldest and most recently delivered GPA 654
Vessel and the aggregate Fair Market Value shall be the sum of the arithmetic
means of such appraisals for each Vessel type multiplied by the number of
Vessels of such type. If the Borrower does not agree with the result of any
appraisal, the Borrower may appoint an additional ship broker from the list set
forth in Schedule 4, or such other independent ship broker approved by the
Majority Lenders, to conduct a separate appraisal, and such additional valuation
shall be averaged for the purposes of this Section 9(e).
               (f) Corporate Existence. Do or cause to be done, and procure that
each Subsidiary of the Borrower and the Guarantor shall do or cause to be done,
all things necessary to preserve and keep in full force and effect its corporate
existence, or limited liability company existence, as the case may be, and all
licenses, franchises, permits and assets necessary to the conduct of its
business;
               (g) Books and Records. At all times keep, and cause each
Subsidiary of the Borrower to keep, proper books of record and account into
which full and correct entries shall be made in accordance with GAAP;
               (h) Taxes and Assessments. Pay and discharge, and cause each
Subsidiary of the Borrower to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
property prior to the date upon which penalties attach thereto; provided,
however, that it shall not be required to pay and discharge, or cause to be paid
and discharged, any such tax, assessment, charge or levy so long as the legality
thereof shall be contested in good faith and by appropriate proceedings or other
acts and it shall set aside on its books adequate reserves with respect thereto;
               (i) Inspection. Allow, and cause each Subsidiary to allow, any
representative or representatives designated by the Facility Agent, subject to
applicable laws and regulations, to visit and inspect any of its properties,
and, on request, to examine its books of account, records, reports and other
papers and to discuss its affairs, finances and accounts with its officers, all
at such reasonable times and as often as the Facility Agent reasonably requests;
               (j) Inspection and Survey Reports. The Borrower shall provide the
Lenders with copies of all inspection or survey reports on the Vessels issued by
the Classification Society and all internally generated reports addressing
material items in respect of the condition of any of the Vessels.
               (k) Compliance with Statutes, Agreements, etc. Do or cause to be
done, and cause each Subsidiary to do and cause to be done, all things necessary
to comply with all material

31



--------------------------------------------------------------------------------



 



contracts or agreements to which it, or any Subsidiary is a party, and all
material laws, and the rules and regulations thereunder, applicable to the
Borrower or such Subsidiary, including, without limitation, those laws, rules
and regulations relating to employee benefit plans and environmental matters;
               (l) Environmental Matters. Promptly upon the occurrence of any of
the following conditions, provide to the Facility Agent a certificate of a chief
executive officer thereof, specifying in detail the nature of such condition and
its proposed response or the response of its Environmental Affiliates: (a) its
receipt or the receipt by any other Security Party or any Environmental
Affiliates of the Borrower or any other Security Party of any written
communication whatsoever that alleges that such person is not in compliance with
any applicable Environmental Law or Environmental Approval, if such
noncompliance could reasonably be expected to have a Material Adverse Effect,
(b) knowledge by it, or by any other Security Party or any Environmental
Affiliates of the Borrower or any other Security Party that there exists any
Environmental Claim pending or threatened against any such person, which could
reasonably be expected to have a Material Adverse Effect, or (c) any release,
emission, discharge or disposal of any material that could form the basis of any
Environmental Claim against it, any other Security Party or against any
Environmental Affiliates of the Borrower or any other Security Party, if such
Environmental Claim could reasonably be expected to have a Material Adverse
Effect. Upon the written request by the Facility Agent, it will submit to the
Facility Agent at reasonable intervals, a report providing an update of the
status of any issue or claim identified in any notice or certificate required
pursuant to this subsection;
               (m) ERISA. Forthwith upon learning of the occurrence of any
material liability of the Borrower, any Subsidiary or any ERISA Affiliate
pursuant to ERISA in connection with the termination of any Plan or withdrawal
or partial withdrawal of any multi-employer plan (as defined in ERISA) or of a
failure to satisfy the minimum funding standards of Section 412 of the Code or
Part 3 of Title I of ERISA by any Plan for which the Borrower, any Subsidiary or
any ERISA Affiliate is plan administrator (as defined in ERISA), furnish or
cause to be furnished to the Lenders written notice thereof;
               (n) Vessel Management. Cause each of the Vessels to be managed
both commercially and technically by the Borrower, a wholly-owned subsidiary
thereof or its existing manager;
               (o) ISM Code, ISPS Code and MTSA Matters. (i) Procure that the
Operator will comply with and ensure each of the Vessels will comply with the
requirements of (A) the ISM Code and the ISPS Code in accordance with the
implementation schedule thereof, including (but not limited to) the maintenance
and renewal of valid certificates pursuant thereto and (B) the MTSA; and
(ii) will procure that the Operator will immediately inform the Facility Agent
if there is any threatened or actual withdrawal, suspension, cancellation or
modification of its DOC or the ISSC or the SMC in respect of any Vessel; and
(iii) will procure that the Operator will promptly inform the Facility Agent
upon the issuance to the Borrower or Operator of a DOC and the issuance to any
Vessel of an ISSC and an SMC;
               (p) Brokerage Commissions, etc. Indemnify and hold each of the
Agents and the Lenders harmless from any claim for any brokerage commission,
fee, or compensation from any broker or third party resulting from the
transactions contemplated hereby. The Facility Agent represents that it has not
used a broker in connection with the origination of this Facility; and
               (q) [Intentionally Omitted.]

32



--------------------------------------------------------------------------------



 



               (r) Insurance. Without prejudice to the provisions of the
Mortgages, maintain, and cause each other Security Party to maintain, with
financially sound and reputable insurance companies insurance on all their
respective properties and against all such risks and in at least such amounts as
are usually insured against by companies of established reputation engaged in
the same or similar business from time to time.
          9.2 Negative Covenants. The Borrower hereby covenants and undertakes
with the Lenders that, from the date hereof and so long as any principal,
interest or other moneys are owing in respect of this Agreement, under the Note
or under any of the Security Documents, the Borrower will not, and will procure
that no Subsidiary, to the extent applicable, will, without the prior written
consent of the Majority Lenders (or all of the Lenders if required by
Section 15.8):
               (a) Liens. Create, assume or permit to exist, any mortgage,
pledge, lien, charge, encumbrance or any security interest whatsoever upon any
Collateral or other property except:

  (i)   liens disclosed in Schedule 3;     (ii)   liens for taxes not yet
payable for which adequate reserves have been maintained;     (iii)   the
Mortgage, the Senior Mortgages and other liens in favor of the Security Trustee
or the Senior Security Trustee;     (iv)   liens, charges and encumbrances
against their respective Vessels permitted to exist under the terms of the
Mortgage;     (v)   other liens, charges and encumbrances incidental to the
conduct of the business of each such party, the ownership of any such party’s
property and assets and which do not in the aggregate materially detract from
the value of each such party’s property or assets or materially impair the use
thereof in the operation of its business;

               (b) Change in Business. Materially change the nature of its
business or commence any business materially different from its current
business;
               (c) Change in Flag, Class, Management or Ownership. Without the
approval of the Majority Lenders, change the flag of any Vessel, change the
Classification Society of any Vessel, the technical management of any Vessel or
the immediate or ultimate ownership of any Vessel;
               (d) Sale or Pledge of Shares. Sell, assign, transfer, pledge or
otherwise convey or dispose of any of its shares of capital stock (including by
way of spin-off, installment sale or otherwise) other than to any other
Subsidiary of Guarantor;
               (e) [Intentionally Omitted.]
               (f) Changes in Offices or Names. Change the location of its chief
executive office or the chief place of business any such parties, the office in
which the records relating to the earnings or insurances of the Vessels are kept
unless the Lenders shall have received sixty (60) days prior written notice of
such change and, in on event, to any jurisdiction outside the United States of
America;

33



--------------------------------------------------------------------------------



 



               (g) Consolidation and Merger. Consolidate with, or merge into,
any corporation or other entity, or merge any corporation or other entity into
it except for transactions with Affiliates;
               (h) [Intentionally Omitted.].
               (i) [Intentionally Omitted.]
               (j) Use of Corporate Funds. Pay out any funds to any company or
person except (i) in the ordinary course of business in connection with the
management of the business of the Borrower, including the operation and/or
repair of the Vessels and other vessels owned or operated by such parties and
(ii) the servicing of the Funded Debt permitted hereunder (but excluding, any
repayments or prepayments of any Funded Debt other than the Facility);
               (k) No Money Laundering. In connection with this Agreement or any
of the Security Documents, contravene any law, official requirement or other
regulatory measure or procedure implemented to combat “money laundering” (as
defined in Article 1 of the Directive (91/308/EEC) of the Council of the
European Communities) and comparable United States Federal and state laws.
          9.3 [Intentionally Omitted.]
          9.4 Asset Maintenance. As long as any Obligations of the Borrower to
the Creditors remain outstanding, if the principal balance of the Obligations
exceeds the Liquidation Market Value of the Vessels as determined by an
independent, certified marine surveyor or appraiser selected by the Facility
Agent, then the Borrower, upon demand from the Facility Agent (acting on behalf
of the Majority Lenders), shall, subject to the terms and conditions of the
Subordination Agreement and the Senior Credit Agreement, either (i) supply
additional Collateral acceptable to the Facility Agent (acting on behalf of the
Majority Lenders in their absolute discretion) with a value sufficient to bring
Borrower into compliance with this Section 9.4 or (ii) prepay the principal
balance of the Obligations in an amount sufficient to bring the Borrower into
compliance with this Section 9.4.
     10. ASSIGNMENT.
               This Agreement shall be binding upon, and inure to the benefit
of, the Borrower and the Lenders, the Agents and their respective successors and
assigns, except that the Borrower may not assign any of its rights or
obligations hereunder. Subject to the requirement that each Lender proposing to
make an assignment hereunder to unaffiliated third parties first grant the
Facility Agent a right to purchase the portion of the Facility such Lender
proposes to assign on the same terms and conditions being offered thereby , each
Lender shall be entitled to assign its rights and obligations under this
Agreement or grant participation(s) in the Facility to any subsidiary, holding
company or other affiliate of such Lender, to any subsidiary or other affiliate
company of any thereof or collateralized loan obligation fund or trust (“CLO”)
or, with the consent of the Borrower (except upon the occurrence and during the
continuation of an Event of Default in which case the Borrower’s consent shall
not be required), and the Facility Agent, each such consent not to be
unreasonably withheld and provided that no assignment shall result in increased
costs or withholding, to any other bank or financial institution, and in the
case of a partial assignment (other than to another Lender or to an affiliate of
such Lender), such assignment must be in a minimum amount of not less than
$10,000,000 and after giving effect thereto, the assigning Lender, if it retains
any interest, shall retain an interest in the Facility in a minimum amount of
not less than $10,000,000 unless otherwise agreed by the Borrower and the
Facility Agent, and such Lender shall

34



--------------------------------------------------------------------------------



 



forthwith give notice of any such assignment or participation to the Borrower
and pay the Facility Agent an assignment fee of $3,000 for each such assignment
or participation; provided, however, that any such assignment must be made
pursuant to an Assignment and Assumption Agreement. The Borrower will take all
reasonable actions requested by the Agents or any Lender to effect such
assignment, including, without limitation, the execution of a written consent to
any Assignment and Assumption Agreement.
     11. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.
          11.1 Illegality. In the event that by reason of any change in any
applicable law, regulation or regulatory requirement or in the interpretation
thereof, a Lender has a reasonable basis to conclude that it has become unlawful
for any Lender to maintain or give effect to its obligations as contemplated by
this Agreement, such Lender shall inform the Facility Agent and the Borrower to
that effect, whereafter the liability of such Lender to make its Commitment
available shall forthwith cease and the Borrower shall be required either to
repay to such Lender that portion of the Facility advanced by such Lender
immediately or, if such Lender so agrees, to repay such portion of the Facility
to such Lender on the last day of any then current Interest Period in accordance
with and subject to the provisions of Section 11.4. In any such event, but
without prejudice to the aforesaid obligations of the Borrower to repay such
portion of the Facility, the Borrower and the relevant Lender shall negotiate in
good faith with a view to agreeing on terms for making such portion of the
Facility available from another jurisdiction or otherwise restructuring such
portion of the Facility on a basis which is not unlawful.
          11.2 Increased Costs. If any change in applicable law, regulation or
regulatory requirement, or in the interpretation or application thereof by any
governmental or other authority, shall:

  (i)   subject any Lender to any Taxes with respect to its income from the
Facility, or any part thereof, or     (ii)   change the basis of taxation to any
Lender of payments of principal or interest or any other payment due or to
become due pursuant to this Agreement (other than a change in the basis effected
by the jurisdiction of organization of such Lender, the jurisdiction of the
principal place of business of such Lender, the United States of America, the
State or City of New York or any governmental subdivision or other taxing
authority having jurisdiction over such Lender (unless such jurisdiction is
asserted by reason of the activities of the Borrower or any of the other
Security Parties) or such other jurisdiction where the Facility may be payable),
or     (iii)   impose, modify or deem applicable any reserve requirements or
require the making of any special deposits against or in respect of any assets
or liabilities of, deposits with or for the account of, or loans by, a Lender,
or     (iv)   impose on any Lender any other condition affecting the Facility or
any part thereof,

35



--------------------------------------------------------------------------------



 



               and the result of the foregoing is either to increase the cost to
such Lender of making available or maintaining its Commitment or any part
thereof or to reduce the amount of any payment received by such Lender, then and
in any such case if such increase or reduction in the opinion of such Lender
materially affects the interests of such Lender under or in connection with this
Agreement:
               (a) the Lender shall notify the Facility Agent and the Borrower
of the happening of such event, and
               (b) the Borrower agrees forthwith upon demand to pay to such
Lender such amount as such Lender certifies to be necessary to compensate such
Lender for such additional cost or such reduction; PROVIDED, however, that the
foregoing provisions shall not be applicable in the event that increased costs
to the Lender result solely from the exercise by the Lender of its right to
assign its rights or obligations under Section 10.
          11.3 Replacement of Lender or Participant. If the obligation of any
Lender to make its pro rata share of any Tranche has been suspended or
terminated pursuant to Section 11.1, or if any Lender shall notify the Borrowers
of the happening of any event leading to increased costs as described in
Section 11.2, the Borrowers shall have the right, upon twenty (20) Banking Days’
prior written notice to such Lender, to cause one or more banks (a “Replacement
Lender(s)”) (which may be one or more of the Lenders), each such Replacement
Lender to be satisfactory to the Majority Lenders (determined for this purpose
as if such transferor Lender had no Commitment and held no interest in the Note
issued to it hereunder) and, in each case, with the written acknowledgment of
the Facility Agent, to purchase such Lender’s pro rata share of the Tranches and
assume the Commitment of such Lender pursuant to an Assignment and Assumption
Agreement. If one or more such banks are identified by the Borrowers and
approved as being reasonably satisfactory to the Majority Lenders (determined as
provided above), the transferor Lender shall consent to such sale and assumption
by executing and delivering an Assignment and Assumption Agreement. Upon
execution and delivery of an Assignment and Assumption Agreement by the
Borrowers, the transferor Lender, the Replacement Lender and the Facility Agent,
and payment by the Replacement Lender to the transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Replacement Lender, such Replacement Lender shall become a Lender party to this
Agreement (if it is not already a party hereto as applicable) and shall have all
the rights and obligations of a Lender with a Commitment (which, if such
Replacement Lender is already a party hereto, shall take into account such
Replacement Lender’s then existing Commitment hereunder) as set forth in such
Assignment and Assumption Agreement and the transferor Lender shall be released
from its obligations hereunder and no further consent or action by any other
Person shall be required. In the event no Replacement Lender is found or is
satisfactory to the Majority Lenders, the Borrower shall have the right to
request a permanent reduction of the Facility by reducing the whole of such
Lender’s commitment, provided that (a) the Facility Agent and the Lender’s whose
Commitment the Borrower seeks to reduce receive ten (10) Banking Days prior
written notice of such request and (b) such reduction occurs on the last day of
the applicable Interest Period(s) for Tranches (or portions thereof) outstanding
under this Agreement. Upon such reduction, the reduced Lender shall be released
from its obligations hereunder and no further action by any Person shall be
required and the new participation percentages (as designated in Schedule 1
hereto) shall be assigned to the remaining Lenders on a pro rata basis based on
their respective Commitments. In the event that the Facility Agent, in its
capacity as a Lender, is required to sell its pro rata share of the Tranches and
its Commitment

36



--------------------------------------------------------------------------------



 



hereunder pursuant to this Section 11.3, the Facility Agent shall, promptly upon
the consummation of any assignment pursuant to this Section 11.3, resign as
Facility Agent hereunder and the Borrowers shall (subject to the consent of the
Majority Lenders) have the right to appoint another Lender as successor Facility
Agent, all in accordance with Section 15.13.
          11.4 Nonavailability of Funds. If the Facility Agent shall determine
that, by reason of circumstances affecting the London Interbank Market
generally, adequate and reasonable means do not or will not exist for
ascertaining the Applicable Rate for the Facility for any Interest Period, the
Facility Agent shall give notice of such determination to the Borrower. The
Borrower, the Facility Agent and the Majority Lenders shall then negotiate in
good faith in order to agree upon a mutually satisfactory interest rate and/or
Interest Period to be substituted for those which would otherwise have applied
under this Agreement. If the Borrower, the Facility Agent and the Majority
Lenders are unable to agree upon such a substituted interest rate and/or
Interest Period within five (5) Banking Days of the giving of such determination
notice, the Facility Agent shall set an interest rate and Interest Period to
take effect from the expiration of the Interest Period in effect at the date of
determination, which rate shall be equal to the Applicable Margin plus the cost
to the Lenders (as certified by each Lender) of funding the Facility. In the
event the state of affairs referred to in this Section 11.3 shall extend beyond
the end of the Interest Period, the foregoing procedure shall continue to apply
until circumstances are such that the Applicable Rate may be determined pursuant
to Section 6.
          11.5 Lender’s Certificate Conclusive. A certificate or determination
notice of any Lender as to any of the matters referred to in this Section 11
shall, absent manifest error, bad faith or misconduct, be conclusive and binding
on the Borrower.
          11.6 Compensation for Losses. Where the Facility or any portion
thereof is to be repaid by the Borrower pursuant to this Section 11, the
Borrower agrees simultaneously with such repayment to pay to the relevant Lender
all accrued interest to the date of actual payment on the amount repaid and all
other sums then payable by the Borrower to the relevant Lender pursuant to this
Agreement, together with such amounts as may be certified by the relevant Lender
to be necessary to compensate such Lender for any actual loss, premium or
penalties incurred or to be incurred thereby on account of funds borrowed to
make, fund or maintain its Commitment or such portion thereof for the remainder
(if any) of the then current Interest Period or Interest Periods, if any, but
otherwise without penalty or premium.
     12. CURRENCY INDEMNITY
          12.1 Currency Conversion. If for the purpose of obtaining or enforcing
a judgment in any court in any country it becomes necessary to convert into any
other currency (the “judgment currency”) an amount due in Dollars under this
Agreement, the Note or any of the Security Documents then the conversion shall
be made, in the discretion of the Facility Agent, at the rate of exchange
prevailing either on the date of default or on the day before the day on which
the judgment is given or the order for enforcement is made, as the case may be
(the “conversion date”), provided that the Facility Agent shall not be entitled
to recover under this section any amount in the judgment currency which exceeds
at the conversion date the amount in Dollars due under this Agreement, the Note,
the Guaranty and/or any of the Security Documents.
          12.2 Change in Exchange Rate. If there is a change in the rate of
exchange prevailing between the conversion date and the date of actual payment
of the amount due, the Borrower shall pay such additional amounts (if any, but
in any event not a lesser amount) as may be necessary to

37



--------------------------------------------------------------------------------



 



ensure that the amount paid in the judgment currency when converted at the rate
of exchange prevailing on the date of payment will produce the amount then due
under this Agreement, the Note and/or any of the Security Documents in Dollars;
any excess over the amount due received or collected by the Lenders shall be
remitted to the Borrower.
          12.3 Additional Debt Due. Any amount due from the Borrower under this
Section 12 shall be due as a separate debt and shall not be affected by judgment
being obtained for any other sums due under or in respect of this Agreement, the
Note and/or any of the Security Documents.
          12.4 Rate of Exchange. The term “rate of exchange” in this Section 12
means the rate at which the Facility Agent in accordance with its normal
practices is able on the relevant date to purchase Dollars with the judgment
currency and includes any premium and costs of exchange payable in connection
with such purchase.
     13. FEES AND EXPENSES
          13.1 Fees. The Borrower shall pay to the Creditors such fees as are
set forth in the Amendment Request Letter as same become due and payable
pursuant to the terms thereof.
          13.2 Expenses. The Borrower agrees, whether or not the transactions
hereby contemplated are consummated, on demand to pay, or reimburse the Agents
for their payment of, the reasonable expenses of the Agents and (after the
occurrence and during the continuance of an Event of Default) the Lenders
incident to said transactions (and in connection with any supplements,
amendments, waivers or consents relating thereto or incurred in connection with
the enforcement or defense of any of the Agent’s and the Lenders’ rights or
remedies with respect thereto or in the preservation of the Agent’s and the
Lenders’ priorities under the documentation executed and delivered in connection
therewith) including, without limitation, all reasonable costs and expenses of
preparation, negotiation, execution and administration of this Agreement and the
documents referred to herein, the reasonable fees and disbursements of the
Agent’s counsel in connection therewith, as well as the reasonable fees and
expenses of any independent appraisers, surveyors, engineers, inspectors and
other consultants retained by the Agents in connection with this Agreement and
the transactions contemplated hereby and under the Security Documents, all
reasonable costs and expenses, if any, in connection with the enforcement of
this Agreement, the Note and the Security Documents and stamp and other similar
taxes, if any, incident to the execution and delivery of the documents
(including, without limitation, the Note) herein contemplated and to hold the
Agents and the Lenders free and harmless in connection with any liability
arising from the nonpayment of any such stamp or other similar taxes. Such taxes
and, if any, interest and penalties related thereto as may become payable after
the date hereof shall be paid immediately by the Borrower to the Agents or the
Lenders, as the case may be, when liability therefor is no longer contested by
such party or parties or reimbursed immediately by the Borrower to such party or
parties after payment thereof (if the Agents or the Lenders, at their sole
discretion, chooses to make such payment).
     14. APPLICABLE LAW, JURISDICTION AND WAIVER
          14.1 Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
          14.2 Jurisdiction. The Borrower hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Lenders or the Agents under

38



--------------------------------------------------------------------------------



 



this Agreement or under any document delivered hereunder and hereby irrevocably
agrees that valid service of summons or other legal process on it may be
effected by serving a copy of the summons and other legal process in any such
action or proceeding on the Borrower by mailing or delivering the same by hand
to the Borrower at the address indicated for notices in Section 16.1. The
service, as herein provided, of such summons or other legal process in any such
action or proceeding shall be deemed personal service and accepted by the
Borrower as such, and shall be legal and binding upon the Borrower for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Borrower to the Lenders or the Agent) against
the Borrower in any such legal action or proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment. The Borrower will
advise the Facility Agent promptly of any change of address for the purpose of
service of process. Notwithstanding anything herein to the contrary, the Lenders
may bring any legal action or proceeding in any other appropriate jurisdiction.
          14.3 WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND AMONG THE
BORROWER, THE OTHER SECURITY PARTIES, THE AGENT AND THE LENDERS THAT EACH OF
THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE NOTE
OR THE SECURITY DOCUMENTS.
     15. THE AGENTS
          15.1 Appointment of Agents. Each of the Lenders irrevocably appoints
and authorizes the Agents severally each to take such action as agent on its
behalf and to exercise such powers under this Agreement, the Note and the
Security Documents as are delegated to such Agent by the terms hereof and
thereof. No Agent nor any of their respective directors, officers, employees or
agents shall be liable for any action taken or omitted to be taken by it or them
under this Agreement, the Note or the Security Documents or in connection
therewith, except for its or their own gross negligence or willful misconduct.
          15.2 Security Trustee as Trustee. Each of the Lenders irrevocably
appoints the Security Trustee as trustee on its behalf with regard to (i) the
security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to this Agreement, the Note or any of the
Security Documents (including, without limitation, the benefit of all covenants,
undertakings, representations, warranties and obligations given, made or
undertaken to any Lender in the Agreement, the Note or any Security Document),
(ii) all moneys, property and other assets paid or transferred to or vested in
any Lender or any agent of any Lender or received or recovered by any Lender or
any agent of any Lender pursuant to, or in connection with, this Agreement, the
Note or the Security Documents whether from any Security Party or any other
person and (iii) all money, investments, property and other assets at any time
representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof). The Security
Trustee hereby accepts such appointment.
          15.3 Distribution of Payments. Whenever any payment is received by the
Facility Agent from the Borrower or any other Security Party for the account of
the Lenders, or any of them, whether of principal or interest on the Note,
commissions, fees under Section 13 or otherwise, it will thereafter cause to be
distributed on the same day if received before 4:30 p.m. Rotterdam time,

39



--------------------------------------------------------------------------------



 



or on the next day if received thereafter, like funds relating to such payment
ratably to the Lenders according to their respective Commitments, in each case
to be applied according to the terms of this Agreement. Unless the Facility
Agent shall have received notice that the Borrower is not making a timely
payment of amounts due hereunder, the Facility Agent and the Facility Agent may,
in reliance upon such assumption make available to the Lenders on such date
their pro rata share of a corresponding amount. If and to the extent that the
Borrower shall not have so made such payment to the Facility Agent, the Lenders
and the Borrower (but without duplication) severally agree to repay to the
Facility Agent forthwith on demand such corresponding amount or their pro rata
share thereof together with interest thereon, for each day from the date such
amount is made available until the date such amount is repaid to the Facility
Agent, at (i) in the case of the borrower, a rate per annum equal to the higher
of (y) the LIBOR rate for overnight or weekend deposits plus the Margin plus
three (3) percent and (z) the interest rate applicable thereto pursuant to
Section 6.1 and (ii) in the case of such Lender, the LIBOR rate for overnight or
weekend deposits.
          15.4 Holder of Interest in Note. The Agents may treat each Lender as
the holder of all of the interest of such Lender in the Note.
          15.5 No Duty to Examine, Etc. The Agents shall not be under a duty to
examine or pass upon the validity, effectiveness or genuineness of any of this
Agreement, the Note, the Security Documents or any instrument, document or
communication furnished pursuant to this Agreement or in connection therewith or
in connection with the Note or any Security Document, and the Agents shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.
          15.6 Agents as Lenders. With respect to that portion of the Facility
made available by it, each Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not an Agent,
and the term “Lender” or “Lenders” shall include each Agent in its capacity as a
Lender. Each Agent and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with, the Borrower and the other
Security Parties as if it were not an Agent.
          15.7 Acts of the Agents. Each Agent shall have duties and reasonable
discretion, and shall act as follows:

  (a)   Obligations of the Agents. The obligations of each Agent under this
Agreement, under the Note and under the Security Documents are only those
expressly set forth herein and therein.     (b)   No Duty to Investigate. No
Agent shall at any time be under any duty to investigate whether an Event of
Default, or an event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred or to investigate the
performance of this Agreement, the Note or any Security Document by any Security
Party.     (c)   Discretion of the Agents. Each Agent shall be entitled to use
its discretion with respect to exercising or refraining from exercising any
rights which may be vested in it by, and with respect to taking or refraining
from taking any action or actions which it may be able to take under or in
respect of, this Agreement, the Note and the Security Documents, unless the
Facility Agent shall have been instructed by the Majority Lenders to exercise
such rights or

40



--------------------------------------------------------------------------------



 



      to take or refrain from taking such action; provided, however, that no
Agent shall be required to take any action which exposes such Agent to personal
liability or which is contrary to this Agreement or applicable law.     (d)  
Instructions of Majority Lenders. Each Agent shall in all cases be fully
protected in acting or refraining from acting under this Agreement, under the
Note, or under any Security Document in accordance with the instructions of the
Majority Lenders, and any action taken or failure to act pursuant to such
instructions shall be binding on all of the Lenders.

          15.8 Certain Amendments. Neither this Agreement nor the Note nor any
of the Security Documents nor any terms hereof or thereof may be amended unless
such amendment is approved by the Borrower and the Majority Lenders, provided
that no such amendment shall, without the written consent of each Lender
affected thereby, (i) reduce the interest rate or extend the time of a scheduled
payment of principal or interest or fees on the Facility, or reduce the
principal amount of the Facility or any fees hereunder, (ii) increase or
decrease the Commitment of any Lender or subject any Lender to any additional
obligation (it being understood that a waiver of any Event of Default or any
mandatory repayment of Facility shall not constitute a change in the terms of
any Commitment of any Lender), (iii) amend, modify or waive any provision of
this Section 15.8, (iv) amend the definition of Majority Lenders or any other
definition referred to in this Section 15.8, (v) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement, (vi) release any Security Party from any of its obligations under any
Security Document except as expressly provided herein or in such Security
Document or (vii) amend any provision relating to the maintenance of collateral
under Section 9.4; provided further that approval by all Lenders shall be
required for any amendment or waivers with respect to Section 5.3 of this
Agreement. All amendments approved by the Majority Lenders under this
Section 15.8 must be in writing and signed by the Borrower, each of the Lenders
comprising the Majority Lenders and, if applicable, each Lender affected thereby
and any such amendment shall be binding on all the Lenders, provided, however,
that any amendments or waivers with respect to Section 5.3 of this Agreement
must be in writing and signed by the Borrower and all of the Lenders.
          15.9 Assumption re Event of Default. Except as otherwise provided in
Section 15.15, the Facility Agent shall be entitled to assume that no Event of
Default, or event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred and is continuing, unless the
Facility Agent has been notified by any Security Party of such fact, or has been
notified by a Lender that such Lender considers that an Event of Default or such
an event (specifying in detail the nature thereof) has occurred and is
continuing. In the event that the Facility Agent shall have been notified by any
Security Party or any Lender in the manner set forth in the preceding sentence
of any Event of Default or of an event which with the giving of notice or lapse
of time, or both, would constitute an Event of Default, the Facility Agent shall
notify the Lenders and shall take action and assert such rights under this
Agreement, under the Note and under Security Documents as the Majority Lenders
shall request in writing.
          15.10 Limitations of Liability. Neither any Agent nor any of the
Lenders shall be under any liability or responsibility whatsoever:

  (a)   to any Security Party or any other person or entity as a consequence of
any failure or delay in performance by, or any breach by, any other Lenders or

41



--------------------------------------------------------------------------------



 



      any other person of any of its or their obligations under this Agreement
or under any Security Document;     (b)   to any Lender or Lenders as a
consequence of any failure or delay in performance by, or any breach by, any
Security Party of any of its respective obligations under this Agreement, under
the Note or under the Security Documents; or     (c)   to any Lender or Lenders
for any statements, representations or warranties contained in this Agreement,
in any Security Document or in any document or instrument delivered in
connection with the transaction hereby contemplated; or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, the Note, any
Security Document or any document or instrument delivered in connection with the
transactions hereby contemplated.

          15.11 Indemnification of the Agents. The Lenders agree to indemnify
each Agent (to the extent not reimbursed by the Security Parties or any
thereof), pro rata according to the respective amounts of their Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including legal fees and expenses incurred in
investigating claims and defending itself against such liabilities) which may be
imposed on, incurred by or asserted against, such Agent in any way relating to
or arising out of this Agreement, the Note or any Security Document, any action
taken or omitted by such Agent thereunder or the preparation, administration,
amendment or enforcement of, or waiver of any provision of, this Agreement, the
Note or any Security Document, except that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct.
          15.12 Consultation with Counsel. Each of the Facility Agent and the
Security Trustee may consult with legal counsel reasonably selected by such
Agent and shall not be liable for any action taken, permitted or omitted by it
in good faith in accordance with the advice or opinion of such counsel.
          15.13 Resignation. Any Agent may resign at any time by giving sixty
(60) days’ written notice thereof to the other Agents, the Lenders and the
Borrower. Upon any such resignation, the Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Lenders and shall have accepted such appointment within sixty (60) days after
the retiring Agent’s giving notice of resignation, then the retiring Agent may,
on behalf of the Lenders, appoint a successor Agent which shall be a bank or
trust company of recognized standing. Any resignation by an Agent pursuant to
this Section 15.13 shall be effective only upon the appointment of a successor
Agent. The appointment of any successor Agent shall be subject to the prior
written consent of the Borrower, such consent not to be unreasonably withheld.
After any retiring Agent’s resignation as Agent hereunder, the provisions of
this Section 15 shall continue in effect for its benefit with respect to any
actions taken or omitted by it while acting as Agent. Furthermore, the Facility
Agent has a right during the initial twelve (12) month period from the date of
this Agreement to transfer its role as Agent or Security Trustee to any other
Lender, and any such transfer shall not require the consent of the Borrower or
any other Lender under this Agreement.

42



--------------------------------------------------------------------------------



 



          15.14 Representations of Lenders. Each Lender represents and warrants
to each other Lender and each Agent that:

  (a)   in making its decision to enter into this Agreement and to make its
Commitment available hereunder, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Security Parties, that it has made an independent credit judgment and that it
has not relied upon any statement, representation or warranty by any other
Lender or any Agent; and     (b)   so long as any portion of its Commitment
remains outstanding, it will continue to make its own independent evaluation of
the financial condition and affairs of the Security Parties.

          15.15 Notification of Event of Default. The Facility Agent hereby
undertakes to promptly notify the Lenders, and the Lenders hereby promptly
undertake to notify the Facility Agent and the other Lenders, of the existence
of any Event of Default which shall have occurred and be continuing of which the
Facility Agent or Lender has actual knowledge.
          15.16 No Agency or Trusteeship if DVB only Lender. If at any time DVB
is the only Lender, all references to the terms “Facility Agent” and “Security
Trustee” in this Agreement, the Note and each other Security Document shall be
deemed to be references to DVB as Lender and not as Facility Agent or Security
Trustee.
     16. NOTICES AND DEMANDS
          16.1 Notices. All notices, requests, demands and other communications
to any party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to the Borrower at
the address or telecopy number set forth below and to the Lenders and the Agents
at their address and telecopy numbers set forth in Schedule 1 or at such other
address or telecopy numbers as such party may hereafter specify for the purpose
by notice to each other party hereto. Each such notice, request or other
communication shall be effective (i) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified in this Section and telephonic
confirmation of receipt thereof is obtained or (ii) if given by mail, prepaid
overnight courier or any other means, when received at the address specified in
this Section or when delivery at such address is refused.
               If to the Borrower:
c/o Rigdon Marine Corporation
815 Walker Street, Suite 750
Houston, Texas 77002
United States of America
Facsimile: (713) 863 0541
Attention: Richard M. Currence
with a copy to:

43



--------------------------------------------------------------------------------



 



GulfMark Offshore, Inc.
10111 Richmond Ave., Suite 340
Houston, TX 77042
Phone: 713 963 9522
Facsimile: 713 963 0541
Attention: Quintin V. Kneen
and
Strasburger & Price, L.L.P.
1401 McKinney Street, Suite 2200
Houston, TX 77010
Attention: Garney Griggs
     17. MISCELLANEOUS
          17.1 Time of Essence. Time is of the essence with respect to this
Agreement but no failure or delay on the part of any Lender or any Agent to
exercise any power or right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise by any Lender or any Agent of
any power or right hereunder preclude any other or further exercise thereof or
the exercise of any other power or right. The remedies provided herein are
cumulative and are not exclusive of any remedies provided by law.
          17.2 Unenforceable, etc., Provisions — Effect. In case any one or more
of the provisions contained in this Agreement, the Note or in any Security
Document would, if given effect, be invalid, illegal or unenforceable in any
respect under any law applicable in any relevant jurisdiction, said provision
shall not be enforceable against the relevant Security Party, but the validity,
legality and enforceability of the remaining provisions herein or therein
contained shall not in any way be affected or impaired thereby.
          17.3 References. References herein to Sections, Exhibits and Schedules
are to be construed as references to sections of, exhibits to, and schedules to,
this Agreement, unless the context otherwise requires.
          17.4 Further Assurances. The Borrower agrees that if this Agreement or
any Security Document shall, in the reasonable opinion of the Lenders, at any
time be deemed by the Lenders for any reason insufficient in whole or in part to
carry out the true intent and spirit hereof or thereof, it will execute or cause
to be executed such other and further assurances and documents as in the opinion
of the Lenders may be required in order to more effectively accomplish the
purposes of this Agreement, the Note or any Security Document.
          17.5 [Intentionally Omitted.]
          17.6 Entire Agreement; Amendments. This Agreement constitutes the
entire agreement of the parties hereto including all parties added hereto
pursuant to an Assignment and Assumption Agreement. Subject to Section 15.8, any
provision of this Agreement, the Note or any Security Document may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower, the Agents and the Majority Lenders . This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts together shall constitute one and the same
instrument.

44



--------------------------------------------------------------------------------



 



          17.7 Indemnification. The Borrower agrees to indemnify each Lender and
each Agent, their respective successors and assigns, and their respective
officers, directors, employees, representatives and agents (each an
“Indemnitee”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including, without limitation, the fees and disbursements of counsel for such
Indemnitee in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnitee shall be
designated a party thereto) that may at any time (including, without limitation,
at any time following the payment of the obligations of the Borrower hereunder)
be imposed on, asserted against or incurred by, any Indemnitee as a result of,
or arising out of or in any way related to or by reason of, (a) any violation by
any Security Party (or any charterer or other operator of any Vessel) of any
applicable Environmental Law, (b) any Environmental Claim arising out of the
management, use, control, ownership or operation of property or assets by any
Security Party (or, after foreclosure, by any Lender or any Agent or any of
their respective successors or assigns), (c) the breach of any representation,
warranty or covenant set forth in Sections 2.1 (n) or 9.1(l), (d) the Facility
(including the use of the proceeds of the Facility and any claim made for any
brokerage commission, fee or compensation from any Person), of (e) the
execution, delivery, performance or non-performance of this Agreement, the Note,
any Security Document, or any of the documents referred to herein or
contemplated hereby (whether or not the Indemnitee is a party thereto). If and
to the extent that the obligations of the Security Parties under this Section
are unenforceable for any reason, the Borrower and, by its execution and
delivery of the Consent and Agreement set forth below, each of the other
Security Parties jointly and severally agree to make the maximum contribution to
the payment and satisfaction of such obligations which is permissible under
applicable law. The obligations of the Security Parties under this Section 17.7
shall survive the termination of this Agreement and the repayment to the Lenders
of all amounts owing thereto under or in connection herewith.
          17.8 Headings. In this Agreement, Section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Agreement.
          17.9 Customer Identification. USA Patriot Act Notice; OFAC and Bank
Secrecy Act. The Agent hereby notifies the Borrower and each other Security
Party that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and the Agent’s
policies and practices, the Agent and each of the Lenders is required to obtain,
verify and record certain information and documentation that identifies each
Security Party, which information includes the name and address of each Security
Party and such other information that will allow the Agent and the Lenders to
identify each Security Party in accordance with the Act. In addition, each
Security Party shall (a) ensure that no Person who owns a controlling interest
in or otherwise controls any Security Party or any subsidiary of any thereof is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Facility to violate any of
the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, and cause any of its
subsidiaries to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.
[Remainder of Page Intentionally Left Blank]

45



--------------------------------------------------------------------------------



 



               IN WITNESS whereof the parties hereto have caused this Agreement
to be duly executed by their duly authorized representatives as of the day and
year first above written.

            BOURBON CAPITAL U.S.A., INC.,
as Assignor
      By:   /s/ Richard D. Childers         Name:   Richard D. Childers       
Title:   President        RIGDON MARINE CORPORATION,
as Borrower
      By:   /s/ Bruce Streeter         Name:   Bruce Streeter        Title:  
Chairman & CEO        DVB BANK NV,
as Facility Agent and Security Trustee
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact        The Lenders:

DVB BANK NV,
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact     

 